                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 1 of 124



                                               APPENDIX C— DEFERRED TERMS

      A.     U.S. Patent No. RE 43,633

                                                 U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)            Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                      and Supporting Evidence                     and Supporting Evidence
Preambles                   ’633 patent:         PROPOSED CONSTRUCTION:                      Preambles are limiting.
                            17, 62, 101, 146     Preambles are not limiting

“means for determining a ’633 patent:                                                        Subject to §112 ¶ 6.
                                                 PROPOSED CONSTRUCTION:
beginning position          17, 101              Function: Determining a beginning           Function: “determining a beginning
address of a textual source                      position address of textual source          position address of a textual source
material stored in an                            material stored in an electronic database   material stored in an electronic
electronic database”                                                                         database”
                                                 Structure: A computer having a visual
                                                 editor and grammar parser programmed        Structure: None/indefinite
                                                 to assign a character position for the
                                                 first character of a given set of text
                                                 within an open text file, and equivalents   Extrinsic Evidence:
                                                 thereof                                     Materials from prior Sentius litigations.
                                                 INTRINSIC EVIDENCE:                         Declaration of Jon Weissman.
                                                 See, visual editor 19 of Fig. 1 and
                                                 algorithm described in Figures 1 and 2
                                                 of the ‘633 Patent and Col. 5:4-25 (“The
                                                 first module is an electronic viewer that
                                                 gives the user access to reference
                                                 information on each word in the
                                                 electronic text at a word by word level.
                                                 The second module is a relational
                                                 database that allows a user to create
                                                 word lists with practically no limit in
                                                 size. The two modules are integrated to

Supplemental Joint Claim Construction and                         1                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 2 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                provide the user with everything needed
                                                to read the foreign language quickly and
                                                enjoyably, as well as to build their own
                                                individual vocabulary.
                                                FIG. 1 is a block schematic diagram of
                                                an exemplary embodiment of the
                                                invention that implements a language
                                                learning system. An electronic book
                                                and/or a multi-media source material is
                                                provided as a teaching resource. A text
                                                file 10 and/or a multimedia source 14,
                                                consisting of an audio/video file 11 and
                                                synchronized text 13, which may
                                                include sound, images, and/ or video is
                                                edited during construction of a linked
                                                text database by a visual editor 19 that
                                                used to build a wordified database 20.
                                                The database 20 sources a grammar
                                                parser 23 and a link engine 22 that
                                                builds an index 21 which, in turn,
                                                locates each textual and audio/video
                                                reference in the source material. The
                                                index provides a location for each
                                                reference in a database 12 that includes
                                                a relational database engine 15, and
                                                linkable entities, such as text references
                                                16, audio references 17, graphic
                                                references 18, and the like.”);



Supplemental Joint Claim Construction and                        2                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 3 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                7:3-12 (“The word cutting process is
                                                accomplished using a simple visual
                                                editor, for example a point and click
                                                system using a pointing device, such as
                                                a mouse. The process divides the text
                                                into the individual components of text
                                                that are linked with the additional
                                                reference material. The original text is
                                                provided by a publisher in electronic
                                                form in a raw binary text format (e.g. an
                                                ASCII text file or other word processor
                                                file). This text is then divided up into
                                                the component word or phrases in
                                                preparation for the next step.”);

                                                7:30-45 (“A key feature of the system
                                                format is the method by which the
                                                original book text is indexed and linked
                                                with the external references. During the
                                                compile process an image of the text is
                                                created. When the image is created, the
                                                cuts are indexed based upon the position
                                                offset from the beginning of the text.
                                                The start and end points of the cut text
                                                are recorded in a look-up table along
                                                with the links to external references.
                                                The number and type of links for any
                                                component is dynamic. This means that
                                                a single entry could have several
                                                different references attached to it, each

Supplemental Joint Claim Construction and                        3                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 4 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                containing different forms of data.
                                                The user interacts with the electronic
                                                book using a pointing device. When the
                                                user "clicks" within the text image, the
                                                location of the pointer is determined.
                                                The location is con- verted into a
                                                position offset from the beginning of the
                                                text and used to determine which
                                                component word or phrase was
                                                selected.”)

                                                8:29-33 (“The electronic viewer module
                                                provides the following pulldown menus:
                                                File, Edit, Words, View. The File Menu
                                                includes: 1. Open (opens up a book for
                                                reading); 2. Close (closes a book)”);

                                                8:50-60 (“1. Find (displays the search
                                                dialogue box); 2. Find Next (finds the
                                                next entry using the previously entered
                                                search word); 3. Next (goes to the next
                                                word in the personal dictionary based on
                                                the current sort setting) 5. Jump to Text
                                                Gumps from the personal dictionary to
                                                the source of the word in the original
                                                text); and 6. Flash Words (displays the
                                                words in the personal dictionary in slide
                                                show fashion).”); and



Supplemental Joint Claim Construction and                        4                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 5 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                10:41-50 (“dictionary fields); 2. Cut
                                                (cuts a highlighted block of text in the
                                                personal dictionary fields); 3. Copy
                                                (copies the selected text into the
                                                clipboard in either the electronic viewer
                                                module or the personal dictionary); and
                                                4. Paste (pastes the copied text into the
                                                target field in the personal dictionary).
                                                The Words Menu includes: 1. Find
                                                (displays the search dialogue box)”)

                                                EXTRINSIC EVIDENCE:
                                                Agreed Claim Construction Order in
                                                Sentius v BlackBerry, September 22,
                                                2017 (Doc. 87) p. 3 (“Function:
                                                determining a beginning position
                                                address of textual source material stored
                                                in an electronic database. Structure: a
                                                computer having a visual editor and
                                                grammar parser programmed to assign a
                                                character position for the first character
                                                of a given set of text within an open text
                                                file, and equivalents thereof. (‘731
                                                patent at 5:5-19; 7:29-39)”)

                                                Document Image Understanding:
                                                Geometric and Logical Layout, pp. 386-
                                                389. ( “Document Image
                                                Understanding: Geometric and Logical
                                                Layout” by Robert Haralick 1994),

Supplemental Joint Claim Construction and                        5                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 6 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                describes how technical documents are
                                                opened and loaded into word processor
                                                software so that its structure may be
                                                determined, and the document may be
                                                cut/parsed into its logical discrete
                                                pieces; e.g., text (words and phrases)
                                                and non-text (images), portions, through
                                                steps such as segmentation. Refer to
                                                Page 386, Col. 1; Page 386, Col. 2; Page
                                                387, Col. 1; Page 389, Col. 1.”)

                                                A Structure Editor for Abstract
                                                Document Objects, pp. 418, 412, and
                                                430-435. ( “A Structure Editor for
                                                Abstract Document Objects” by Gary
                                                Kimura (1986), is several decades old,
                                                and describes how common operating
                                                systems support document viewers and
                                                editors. It describes how objects are
                                                selected by their absolute or relative
                                                positions when opened, viewed and
                                                edited (See p 418). It also discloses how
                                                selection is done through use of
                                                keystrokes (p 422). Figure 16 describes
                                                the commonly used structure for these
                                                routine features in word processors and
                                                computer operating systems, with
                                                support for common editing and
                                                viewing operations (p 430- p 435)
                                                including type, move, copy, edit, delete,

Supplemental Joint Claim Construction and                        6                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 7 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                and other such commands on objects. It
                                                also explains the routine nature of
                                                display operations
                                                (“'Formatting and viewing a document
                                                for editing or reading involves mapping
                                                its abstract representation to a concrete
                                                representation (formatting) and then to a
                                                display (viewing). The functions
                                                described here are used for both editing
                                                and reading; they are two distinct
                                                functions:
                                                • Viewing or visiting an object. This
                                                involves creating windows on the screen
                                                that correspond to the structure of the
                                                document
                                                •Putting a concrete image inside each
                                                window. The content of a window either
                                                corresponds to the object's raw data or is
                                                the result of a formatting operation.”) (p.
                                                422).”)

                                                Document Formatting Systems, pp. 419-
                                                420, 422, 432 and 444-449. (“Document
                                                Formatting Systems: Survey, Concepts
                                                and Issues”, by Furuta et al (1982)
                                                surveys document editing and viewing
                                                systems available several decades ago
                                                and the routine support for typical
                                                operations from the operating systems
                                                and the editors. It discloses allocating,

Supplemental Joint Claim Construction and                         7                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 8 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                mapping and placing objects (p 420, p
                                                447-449). (“Within the object model
                                                framework, we can consider the major
                                                operations of document processing as
                                                mappings from objects to objects.
                                                Editing operations are defined as
                                                mappings from either abstract to
                                                abstract objects or concrete to concrete
                                                objects. Conventional text editing
                                                operations map logical text objects to
                                                logical text objects; for example, a text
                                                insertion or deletion may be a mapping
                                                from strings to strings or from
                                                paragraphs to paragraphs. Also, editing
                                                operations on an already formatted
                                                document produce concrete objects from
                                                concrete objects. An example of this
                                                type of editing is interactively inserting
                                                or deleting text from an already
                                                formatted paragraph, thereby mapping
                                                concrete paragraphs to concrete
                                                paragraphs; interactive layout operations
                                                such as moving formatted text, tables, or
                                                figures around a document are also in
                                                this category.”) (p. 419)(“The abstract
                                                document editor is a graphic version of
                                                the abstract object module and uses the
                                                window object module. The editor
                                                understands four classes of commands:
                                                structural viewing, content viewing,

Supplemental Joint Claim Construction and                        8                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 9 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                structural editing, and data editing.”)(p.
                                                432).”)

                                                Ten Years of Window Systems, pp. 35-
                                                37. (“Ten Years of Window Systems –
                                                A Retrospective View” by Warren
                                                Teitelman, discloses how window
                                                systems and languages such as
                                                Smalltalk directly supported “cut and
                                                paste”, and how text could be selected
                                                and inserted through use of inbuilt
                                                commands (p 36). Also disclosed is the
                                                use of address spaces in Smalltalk 76
                                                and Smalltalk 1980.”)

                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike,
                                                the use of addresses and offsets are
                                                disclosed (See p 6-8). The use of the
                                                mouse for interactive editing for the
                                                typical operations, such a select, delete,
                                                cut and paste, etc. is also disclosed in
                                                Figure 2 and Figure 4, for instance. The
                                                routine use of pointers, offsets and
                                                addresses is also disclosed (See p 18).”)

                                                U.S. Patent Nos, 5,436,637 and
                                                5,581,670. (“In US Patent 5,436,637,
                                                the use of standard operations such as
                                                cut, paste, open, copy, delete, is shown

Supplemental Joint Claim Construction and                         9                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 10 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                in Figure 6A-F (See also Col 2). Use of
                                                offsets and addresses is also disclosed
                                                (See Col 13)”)
                                                (“The ability to convert bitmap positions
                                                to locations within the document data
                                                structures is disclosed in US Patent
                                                5,581,670 (See Col 4 and Col 4).
                                                Typical operations such as cut & paste,
                                                delete and other selection operations are
                                                disclosed (See Col 33-36).”)

                                                Emacs - Version 18.59 and VI- Version
                                                3.0. (“Emacs -Version 18.59
                                                (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                VI (VIM) Version 3.0
                                                (ftp://ftp.vim.org/pub/vim/unix) are
                                                examples of two known visual editors
                                                that were capable, in conjunction with a
                                                processor’s operating system, of
                                                opening a document and parsing,
                                                indexing and displaying its words
                                                during editing. These visual editors
                                                likewise could select a display location
                                                where user input was received and
                                                convert that display location into a
                                                position or location within the document
                                                structure at which the edit should take
                                                place. Either of these visual editors
                                                would be a suitable base upon which
                                                programming could be added to achieve

Supplemental Joint Claim Construction and                       10                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                         Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 11 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term                 Claim(s)        Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                the claimed functionality of creating
                                                look-up table entries for certain words to
                                                be displayed in pop-up windows
                                                alongside the respective word when
                                                desired by a user.”)
                                                Declaration of V. Madisetti, ¶61-64,
                                                81, 99, and 110-112.
“means for cutting the         ’633 patent:     PROPOSED CONSTRUCTION:                       Subject to §112 ¶ 6.
textual source material        17, 101,         Function: Cutting the textual source         Function (agreed): “cutting the textual
into a plurality of discrete                    material into a plurality of discrete        source material into a plurality of
pieces”                                         pieces                                       discrete pieces”
                                                Structure: A computer having a visual
                                                editor and grammar parser that are           Structure: None/indefinite
                                                utilized to cut or parse the text into
                                                individual components of words or
                                                phrases, and equivalents thereof             Extrinsic Evidence:
                                                INTRINSIC EVIDENCE:                          Materials from prior Sentius litigations.
                                                (See, visual editor 19 and grammar
                                                parser 23 of Fig. 1, and algorithm           Declaration of Jon Weissman.
                                                described in Figures 1 and 2 and the
                                                ‘633 Patent, Col. 5:4-25 (“The first
                                                module is an electronic viewer that
                                                gives the user access to reference
                                                information on each word in the
                                                electronic text at a word by word level.
                                                The second module is a relational
                                                database that allows a user to create
                                                word lists with practically no limit in
                                                size. The two modules are integrated to
                                                provide the user with everything needed

Supplemental Joint Claim Construction and                       11                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 12 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                to read the foreign language quickly and
                                                enjoyably, as well as to build their own
                                                individual vocabulary.
                                                FIG. 1 is a block schematic diagram of
                                                an exemplary embodiment of the
                                                invention that implements a language
                                                learning system. An electronic book
                                                and/or a multi-media source material is
                                                provided as a teaching resource. A text
                                                file 10 and/or a multimedia source 14,
                                                consisting of an audio/video file 11 and
                                                synchronized text 13, which may
                                                include sound, images, and/ or video is
                                                edited during construction of a linked
                                                text database by a visual editor 19 that
                                                used to build a wordified database 20.
                                                The database 20 sources a grammar
                                                parser 23 and a link engine 22 that
                                                buildings an index 21 which, in turn,
                                                locates each textual and audio/video
                                                reference in the source material. The
                                                index provides a location for each
                                                reference in a database 12 that includes
                                                a relational database engine 15, and
                                                likable entities, such as text references
                                                16, audio references 17, graphic
                                                references 18, and the like.”);

                                                7:1-21 (“The actual indexing process is
                                                completed in several steps, including

Supplemental Joint Claim Construction and                       12                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 13 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                word cuts, linking, and compilation.
                                                Word Cuts. The word cutting process is
                                                accomplished using a simple visual
                                                editor, for example a point and click
                                                system using a pointing device, such as
                                                a mouse. The process divides the text
                                                into the individual components of text
                                                that are linked with the additional
                                                reference material. The original text is
                                                provided by a publisher in electronic
                                                form in a raw binary text format (e.g. an
                                                ASCII text file or other word processor
                                                file). This text is then divided up into
                                                the component word or phrases in
                                                preparation for the next step.
                                                Linking. The linking process takes the
                                                text after the word cut process and links
                                                it to an external reference. The database
                                                20 sources a grammar parser 23 and a
                                                link engine 22 that builds an index 21
                                                which, in turn, locates each textual and
                                                audio/video reference in the source
                                                material. In the case of language
                                                learning, the component words and
                                                phrases are linked to a foreign language
                                                dictionary. In other cases, links may be
                                                made to other reference materials, such
                                                as graphics and/or sound.”);

                                                EXTRINSIC EVIDENCE:

Supplemental Joint Claim Construction and                       13                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 14 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                Sentius v BlackBerry Agreed Claim
                                                Construction Order, p. 3 (“Function:
                                                cutting the textual source material into a
                                                plurality of discrete pieces.
                                                Structure: a computer having a visual
                                                editor and grammar parser that are
                                                utilized to cut the text into individual
                                                components of words or phrases, and
                                                equivalents thereof (‘731 patent at 5:7-
                                                19; 7:1-10)”)

                                                Sentius v Flyswat, Claim Construction
                                                Order, p. 30 (“3. Construction of
                                                Element. “Cutting said source material
                                                image into said discrete pieces" means
                                                "separating the pieces of the source
                                                material image from other pieces of the
                                                source material," with "said source
                                                material image" referring to the "source
                                                material image" in the first clause in
                                                element 8.1 and "said discrete pieces"
                                                referring to the "discrete pieces"
                                                described in element 8.1.”)

                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike,
                                                the use of addresses and offsets are
                                                disclosed (See p 6-8). The use of the
                                                mouse for interactive editing for the
                                                typical operations, such a select, delete,

Supplemental Joint Claim Construction and                        14                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 15 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                cut and paste, etc. is also disclosed in
                                                Figure 2 and Figure 4, for instance. The
                                                routine use of pointers, offsets and
                                                addresses is also disclosed (See p 18).”)

                                                U.S. Patent Nos, 5,436,637 and
                                                5,581,670. (“In US Patent 5,436,637,
                                                the use of standard operations such as
                                                cut, paste, open, copy, delete, is shown
                                                in Figure 6A-F (See also Col 2). Use of
                                                offsets and addresses is also disclosed
                                                (See Col 13)”)
                                                (“The ability to convert bitmap positions
                                                to locations within the document data
                                                structures is disclosed in US Patent
                                                5,581,670 (See Col 4 and Col 4).
                                                Typical operations such as cut & paste,
                                                delete and other selection operations are
                                                disclosed (See Col 33-36).”)

                                                Emacs - Version 18.59 and VI- Version
                                                3.0. (“Emacs -Version 18.59
                                                (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                VI (VIM) Version 3.0
                                                (ftp://ftp.vim.org/pub/vim/unix) are
                                                examples of two known visual editors
                                                that were capable, in conjunction with a
                                                processor’s operating system, of
                                                opening a document and parsing,
                                                indexing and displaying its words

Supplemental Joint Claim Construction and                       15                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                         Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 16 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term                  Claim(s)       Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                during editing. These visual editors
                                                likewise could select a display location
                                                where user input was received and
                                                convert that display location into a
                                                position or location within the document
                                                structure at which the edit should take
                                                place. Either of these visual editors
                                                would be a suitable base upon which
                                                programming could be added to achieve
                                                the claimed functionality of creating
                                                look-up table entries for certain words to
                                                be displayed in pop-up windows
                                                alongside the respective word when
                                                desired by a user.”)
                                                Declaration of V. Madisetti, ¶34, 61-
                                                64, 73-76, 82, 99, 103-109, and 113-
                                                116.
“means for determining          ’633 patent:                                                 Subject to §112 ¶ 6.
                                                PROPOSED CONSTRUCTION:
starting point addresses        17, 101         Function: Determining a starting point       Function: “determining starting point
and ending point                                address and an ending point address of       addresses and ending point addresses of
addresses of the plurality
                                                at least one of the plurality of discrete    the plurality of discrete pieces based
of discrete pieces based
                                                pieces based upon the beginning              upon the beginning position address” /
upon the beginning                              position address
position address” /                                                                          “determining a starting point address
                                                Structure: A computer having a visual        and an ending point address of at least
“means for determining a                        editor and grammar parser programmed         one of the plurality of discrete pieces
starting point address and
                                                to identify, the starting and ending         based upon the beginning position
an ending point address of                      character positions of words in a            address”
at least one of the plurality                   document, and equivalents thereof
of discrete pieces based                                                                     Structure: None/indefinite

Supplemental Joint Claim Construction and                        16                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 17 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
upon the beginning                              INTRINSIC EVIDENCE:
position address”                               (See, visual editor 19, wordified          Extrinsic Evidence:
                                                database 20, grammar parser 23, and
                                                link engine 22 of Fig. 1 and algorithm     Materials from prior Sentius litigations.
                                                described in Figures 1 and 2 of the ‘633   Declaration of Jon Weissman.
                                                Patent and Col. 5:4-19 (“The first
                                                module is an electronic viewer that
                                                gives the user access to reference
                                                information on each word in the
                                                electronic text at a word by word level.
                                                The second module is a relational
                                                database that allows a user to create
                                                word lists with practically no limit in
                                                size. The two modules are integrated to
                                                provide the user with everything needed
                                                to read the foreign language quickly and
                                                enjoyably, as well as to build their own
                                                individual vocabulary.
                                                FIG. 1 is a block schematic diagram of
                                                an exemplary embodiment of the
                                                invention that implements a language
                                                learning system. An electronic book
                                                and/or a multi-media source material is
                                                provided as a teaching resource. A text
                                                file 10 and/or a multimedia source 14,
                                                consisting of an audio/video file 11 and
                                                synchronized text 13, which may
                                                include sound, images, and/ or video is
                                                edited during construction of a linked


Supplemental Joint Claim Construction and                       17                                     Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 18 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                text database by a visual editor 19 that
                                                used to build a wordified database 20.”);

                                                6:48-59 (“FIG. 2 is a flow diagram in
                                                which the mechanism for indexing and
                                                linking text to external references is
                                                shown according to the invention. To
                                                find a reference to a particular word or
                                                other selected entry displayed on the
                                                screen, the user clicks the text that is
                                                viewed with a pointing device, such as a
                                                mouse (200). The click position is
                                                determined and used to calculate an
                                                offset value within the text (200). In the
                                                example shown in FIG. 2, the user
                                                clicks at a particular location, e.g.
                                                horizontal and vertical coordinates 100
                                                and 75, respectively, and an offset value
                                                of 25 is returned. The offset value is
                                                compared to the start and end position
                                                indices stored in a look-up table (201,
                                                202).”);

                                                7:22-49 (“Compilation. After linking,
                                                the text and references are compiled.
                                                During compilation, the cut text is
                                                reassembled to create an image of the
                                                text that the end user sees. At this point
                                                additional formatting may be applied to
                                                the text for final display. Indices of the

Supplemental Joint Claim Construction and                        18                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 19 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                component words and phrases are built
                                                with links to the reference material and
                                                duplicate references are consolidated to
                                                conserve memory and storage
                                                requirements. A key feature of the
                                                system format is the method by which
                                                the original book text is indexed and
                                                linked with the external references.
                                                During the compile process an image of
                                                the text is created. When the image is
                                                created, the cuts are indexed based upon
                                                the position offset from the beginning of
                                                the text. The start and end points of the
                                                cut text are recorded in a look-up table
                                                along with the links to external
                                                references. The number and type of
                                                links for any component is dynamic.
                                                This means that a single entry could
                                                have several different references
                                                attached to it, each containing different
                                                forms of data.
                                                The user interacts with the electronic
                                                book using a pointing device. When the
                                                user "clicks" within the text image, the
                                                location of the pointer is determined.
                                                The location is converted into a position
                                                offset from the beginning of the text and
                                                used to determine which component
                                                word or phrase was selected. The
                                                process involves comparing the offset

Supplemental Joint Claim Construction and                       19                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 20 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                with the start and end values stored in
                                                the look-up table as discussed above in
                                                connection with FIG. 2. When the offset
                                                value falls between a component's start
                                                and end points, a match is made and the
                                                external references can be resolved.”)

                                                 EXTRINSIC EVIDENCE:
                                                Sentius v BlackBerry Agreed Claim
                                                Construction Order, p.3 (“Function:
                                                determining a starting point address and
                                                an ending point address of at least one
                                                of the plurality of discrete pieces based
                                                upon the beginning position address.
                                                Structure: a computer having a visual
                                                editor and grammar parser programmed
                                                to identify, for any given words in the
                                                file to be linked, their starting and
                                                ending character positions offset from
                                                the first character position, and
                                                equivalents thereof (‘731 patent at 5:5-
                                                19; 7:29-39)

                                                A Structure Editor for Abstract
                                                Document Objects, pp. 418, 412, and
                                                430-435. ( “A Structure Editor for
                                                Abstract Document Objects” by Gary
                                                Kimura (1986), is several decades old,
                                                and describes how common operating
                                                systems support document viewers and

Supplemental Joint Claim Construction and                       20                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 21 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                editors. It describes how objects are
                                                selected by their absolute or relative
                                                positions when opened, viewed and
                                                edited (See p 418). It also discloses how
                                                selection is done through use of
                                                keystrokes (p 422). Figure 16 describes
                                                the commonly used structure for these
                                                routine features in word processors and
                                                computer operating systems, with
                                                support for common editing and
                                                viewing operations (p 430- p 435)
                                                including type, move, copy, edit, delete,
                                                and other such commands on objects. It
                                                also explains the routine nature of
                                                display operations (“'Formatting and
                                                viewing a document for editing or
                                                reading involves mapping its abstract
                                                representation to a concrete
                                                representation (formatting) and then to a
                                                display (viewing). The functions
                                                described here are used for both editing
                                                and reading; they are two distinct
                                                functions:
                                                • Viewing or visiting an object. This
                                                involves creating windows on the screen
                                                that correspond to the structure of the
                                                document
                                                •Putting a concrete image inside each
                                                window. The content of a window either
                                                corresponds to the object's raw data or is

Supplemental Joint Claim Construction and                        21                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 22 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                the result of a formatting operation.”) (p.
                                                422).”)
                                                Document Formatting Systems, pp. 419-
                                                420, 422, 432 and 444-449. (“Document
                                                Formatting Systems: Survey, Concepts
                                                and Issues”, by Furuta et al (1982)
                                                surveys document editing and viewing
                                                systems available several decades ago
                                                and the routine support for typical
                                                operations from the operating systems
                                                and the editors. It discloses allocating,
                                                mapping and placing objects (p 420, p
                                                447-449). (“Within the object model
                                                framework, we can consider the major
                                                operations of document processing as
                                                mappings from objects to objects.
                                                Editing operations are defined as
                                                mappings from either abstract to
                                                abstract objects or concrete to concrete
                                                objects. Conventional text editing
                                                operations map logical text objects to
                                                logical text objects; for example, a text
                                                insertion or deletion may be a mapping
                                                from strings to strings or from
                                                paragraphs to paragraphs. Also, editing
                                                operations on an already formatted
                                                document produce concrete objects from
                                                concrete objects. An example of this
                                                type of editing is interactively inserting
                                                or deleting text from an already

Supplemental Joint Claim Construction and                        22                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 23 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                formatted paragraph, thereby mapping
                                                concrete paragraphs to concrete
                                                paragraphs; interactive layout operations
                                                such as moving formatted text, tables, or
                                                figures around a document are also in
                                                this category.”) (p. 419)(“The abstract
                                                document editor is a graphic version of
                                                the abstract object module and uses the
                                                window object module. The editor
                                                understands four classes of commands:
                                                structural viewing, content viewing,
                                                structural editing, and data editing.”)(p.
                                                432).”)
                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike,
                                                the use of addresses and offsets are
                                                disclosed (See p 6-8). The use of the
                                                mouse for interactive editing for the
                                                typical operations, such a select, delete,
                                                cut and paste, etc. is also disclosed in
                                                Figure 2 and Figure 4, for instance. The
                                                routine use of pointers, offsets and
                                                addresses is also disclosed (See p 18).”)

                                                U.S. Patent Nos, 5,436,637 and
                                                5,581,670. (“In US Patent 5,436,637,
                                                the use of standard operations such as
                                                cut, paste, open, copy, delete, is shown
                                                in Figure 6A-F (See also Col 2). Use of


Supplemental Joint Claim Construction and                        23                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 24 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                offsets and addresses is also disclosed
                                                (See Col 13)”)
                                                (“The ability to convert bitmap positions
                                                to locations within the document data
                                                structures is disclosed in US Patent
                                                5,581,670 (See Col 4 and Col 4).
                                                Typical operations such as cut & paste,
                                                delete and other selection operations are
                                                disclosed (See Col 33-36).”)

                                                Emacs - Version 18.59 and VI- Version
                                                3.0. (“Emacs -Version 18.59
                                                (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                VI (VIM) Version 3.0
                                                (ftp://ftp.vim.org/pub/vim/unix) are
                                                examples of two known visual editors
                                                that were capable, in conjunction with a
                                                processor’s operating system, of
                                                opening a document and parsing,
                                                indexing and displaying its words
                                                during editing. These visual editors
                                                likewise could select a display location
                                                where user input was received and
                                                convert that display location into a
                                                position or location within the document
                                                structure at which the edit should take
                                                place. Either of these visual editors
                                                would be a suitable base upon which
                                                programming could be added to achieve
                                                the claimed functionality of creating

Supplemental Joint Claim Construction and                       24                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                         Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 25 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                look-up table entries for certain words to
                                                be displayed in pop-up windows
                                                alongside the respective word when
                                                desired by a user.”)

                                                Declaration of V. Madisetti, ¶65-70,
                                                110-112.
“means for selecting a      ’633 patent:                                                     Subject to §112 ¶ 6.
                                                PROPOSED CONSTRUCTION:
discrete portion of an      17, 101             Function: selecting a discrete portion       Function (agreed): “selecting a discrete
image of the source                             of an image of the source material           portion of an image of the source
material”
                                                Structure: “a pointing device, such as       material”
                                                a mouse and an electronic display            Structure: “a pointing device, such as a
                                                and user interface of a computer”            mouse and an electronic display of a
                                                                                             computer and a computer”
                                                INTRINSIC EVIDENCE:
                                                (See mouse/position 200, look- up table
                                                201/202, link 203 and display 204 in      Extrinsic Evidence:
                                                Fig. 2 and application program 42 in
                                                Fig. 1 and the ’633 Patent, Col.4:14-23   Materials from prior Sentius litigations.
                                                (“The exemplary embodiment of the
                                                invention includes one or more foreign
                                                language books that are read on an
                                                electronic display of a personal
                                                computer. English word references are
                                                available for each word in such books.
                                                The definitions of such words are
                                                derived from well-known foreign
                                                language dictionaries. With regard to the
                                                Japanese language, the system saves
                                                significant amounts of time and effort
Supplemental Joint Claim Construction and                       25                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 26 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction           Zoho’s Proposed Construction
                                                     and Supporting Evidence                 and Supporting Evidence
                                                by eliminating the need for the user to
                                                look up Japanese characters in a Kanji
                                                dictionary.”);
                                                5:35-49 “A User interface 32 to the
                                                system includes an electronic viewer 43
                                                that runs along with the system
                                                application program 42 and provides the
                                                following functional elements: index
                                                management 37, user display 38, a table
                                                of contents 39, a pop-up display 40, and
                                                a personal dictionary 41.
                                                The electronic view module is used to
                                                view and read the electronic books
                                                provided with the language learning
                                                system. The module includes the
                                                following features:
                                                1. One-click, pop-up information for all
                                                words containing foreign language
                                                words; 2. A word display palette; 3. A
                                                contents menu for each book; 4. Search
                                                functions; 5. Selectable browse and edit
                                                modes; and 6. The ability to copy words
                                                and associated information into personal
                                                dictionary.”

                                                6:48-67 (“FIG. 2 is a flow diagram in
                                                which the mechanism for indexing and
                                                linking text to external references is
                                                shown according to the invention. To
                                                find a reference to a particular word or

Supplemental Joint Claim Construction and                       26                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 27 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                other selected entry displayed on the
                                                screen, the user clicks the text that is
                                                viewed with a pointing device, such as a
                                                mouse (200). The click position is
                                                determined and used to calculate an
                                                offset value within the text (200). In the
                                                example shown in FIG. 2, the user
                                                clicks at a particular location, e.g.
                                                horizontal and vertical coordinates 100
                                                and 75, respectively, and an offset value
                                                of 25 is returned. The offset value is
                                                compared to the start and end position
                                                indices stored in a look-up table (201,
                                                202). The link between the selected text
                                                and the external reference is resolved
                                                (203), and the external reference is
                                                retrieved and displayed to the user
                                                (204). In the example of FIG. 2 an offset
                                                of 25 is located at the look-up table
                                                location having a start point of 20 and
                                                an end point of 27 and is linked to text
                                                located at position 200. As can be seen
                                                from the look-up table (202), the link
                                                may be to text, sound, pictures, and
                                                video. In the example, the text linkage is
                                                to the English language word "Japanese
                                                economy".”);

                                                7:40-49 (“The user interacts with the
                                                electronic book using a pointing device.

Supplemental Joint Claim Construction and                        27                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 28 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                When the user "clicks" within the text
                                                image, the location of the pointer is
                                                determined. The location is converted
                                                into a position offset from the beginning
                                                of the text and used to determine which
                                                component word or phrase was selected.
                                                The process involves comparing the
                                                offset with the start and end values
                                                stored in the look-up table as discussed
                                                above in connection with FIG. 2. When
                                                the offset value falls between a
                                                component's start and end points, a
                                                match is made and the external
                                                references can be resolved.”) and
                                                8:28-54 (“Using the Electronic Viewer
                                                Module
                                                The electronic viewer module provides
                                                the following pulldown menus: File,
                                                Edit, Words, View. The File Menu
                                                includes:
                                                1. Open (opens up a book for reading);
                                                2. Close (closes a book); 3. Personal
                                                Dictionary (opens the personal
                                                dictionary); 4. Import Words (imports a
                                                tab delineated file into the personal
                                                dictionary);
                                                5. Export Words (exports a tab
                                                delineated file into the personal
                                                dictionary); and Quit (quits the
                                                applications). The Edit Menu Includes:

Supplemental Joint Claim Construction and                       28                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 29 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                1. Undo (undoes a previously deleted
                                                entry in the personal dictionary fields);
                                                2. Cut (cuts a highlighted block of text
                                                in the personal dictionary
                                                fields); 3. Copy (copies the selected text
                                                into the clipboard in either the electronic
                                                viewer module or the personal
                                                dictionary); and 4. Paste (pastes the
                                                copied text into the target field in the
                                                personal dictionary). The Words Menu
                                                includes: 1. Find (displays the search
                                                dialogue box); 2. Find Next (finds the
                                                next entry using the previously entered
                                                search word); 3. Next (goes to the next
                                                word in the personal dictionary based on
                                                the current sort setting); ”)
                                                9:36-38 “The arrow buttons move the
                                                location of the Word Pointer and update
                                                the reference information.”

                                                EXTRINSIC EVIDENCE:
                                                Sentius v. BlackBerry Agreed Claim
                                                Construction Order, p. 2 (“Function:
                                                selecting a discrete portion of an image
                                                of the source material.
                                                Structure: an electronic viewer module
                                                of a computer and the pointing device
                                                and the electronic display of the
                                                computer, and equivalents thereof”)


Supplemental Joint Claim Construction and                        29                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 30 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                A Structure Editor for Abstract
                                                Document Objects, pp. 418, 412, and
                                                430-435. ( “A Structure Editor for
                                                Abstract Document Objects” by Gary
                                                Kimura (1986), is several decades old,
                                                and describes how common operating
                                                systems support document viewers and
                                                editors. It describes how objects are
                                                selected by their absolute or relative
                                                positions when opened, viewed and
                                                edited (See p 418). It also discloses how
                                                selection is done through use of
                                                keystrokes (p 422). Figure 16 describes
                                                the commonly used structure for these
                                                routine features in word processors and
                                                computer operating systems, with
                                                support for common editing and
                                                viewing operations (p 430- p 435)
                                                including type, move, copy, edit, delete,
                                                and other such commands on objects. It
                                                also explains the routine nature of
                                                display operations (“'Formatting and
                                                viewing a document for editing or
                                                reading involves mapping its abstract
                                                representation to a concrete
                                                representation (formatting) and then to a
                                                display (viewing). The functions
                                                described here are used for both editing
                                                and reading; they are two distinct
                                                functions:

Supplemental Joint Claim Construction and                       30                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 31 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                • Viewing or visiting an object. This
                                                involves creating windows on the screen
                                                that correspond to the structure of the
                                                document
                                                •Putting a concrete image inside each
                                                window. The content of a window either
                                                corresponds to the object's raw data or is
                                                the result of a formatting operation.”) (p.
                                                422).”)
                                                Document Formatting Systems, pp. 419-
                                                420, 422, 432 and 444-449. (“Document
                                                Formatting Systems: Survey, Concepts
                                                and Issues”, by Furuta et al (1982)
                                                surveys document editing and viewing
                                                systems available several decades ago
                                                and the routine support for typical
                                                operations from the operating systems
                                                and the editors. It discloses allocating,
                                                mapping and placing objects (p 420, p
                                                447-449). (“Within the object model
                                                framework, we can consider the major
                                                operations of document processing as
                                                mappings from objects to objects.
                                                Editing operations are defined as
                                                mappings from either abstract to
                                                abstract objects or concrete to concrete
                                                objects. Conventional text editing
                                                operations map logical text objects to
                                                logical text objects; for example, a text
                                                insertion or deletion may be a mapping
Supplemental Joint Claim Construction and                        31                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 32 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                from strings to strings or from
                                                paragraphs to paragraphs. Also, editing
                                                operations on an already formatted
                                                document produce concrete objects from
                                                concrete objects. An example of this
                                                type of editing is interactively inserting
                                                or deleting text from an already
                                                formatted paragraph, thereby mapping
                                                concrete paragraphs to concrete
                                                paragraphs; interactive layout operations
                                                such as moving formatted text, tables, or
                                                figures around a document are also in
                                                this category.”) (p. 419)(“The abstract
                                                document editor is a graphic version of
                                                the abstract object module and uses the
                                                window object module. The editor
                                                understands four classes of commands:
                                                structural viewing, content viewing,
                                                structural editing, and data editing.”)(p.
                                                432).”)
                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike,
                                                the use of addresses and offsets are
                                                disclosed (See p 6-8). The use of the
                                                mouse for interactive editing for the
                                                typical operations, such a select, delete,
                                                cut and paste, etc. is also disclosed in
                                                Figure 2 and Figure 4, for instance. The
                                                routine use of pointers, offsets and
                                                addresses is also disclosed (See p 18).”)

Supplemental Joint Claim Construction and                        32                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 33 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence

                                                U.S. Patent Nos, 5,436,637 and
                                                5,581,670. (“In US Patent 5,436,637,
                                                the use of standard operations such as
                                                cut, paste, open, copy, delete, is shown
                                                in Figure 6A-F (See also Col 2). Use of
                                                offsets and addresses is also disclosed
                                                (See Col 13)”)
                                                (“The ability to convert bitmap positions
                                                to locations within the document data
                                                structures is disclosed in US Patent
                                                5,581,670 (See Col 4 and Col 4).
                                                Typical operations such as cut & paste,
                                                delete and other selection operations are
                                                disclosed (See Col 33-36).”)

                                                Emacs - Version 18.59 and VI- Version
                                                3.0. (“Emacs -Version 18.59
                                                (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                VI (VIM) Version 3.0
                                                (ftp://ftp.vim.org/pub/vim/unix) are
                                                examples of two known visual editors
                                                that were capable, in conjunction with a
                                                processor’s operating system, of
                                                opening a document and parsing,
                                                indexing and displaying its words
                                                during editing. These visual editors
                                                likewise could select a display location
                                                where user input was received and
                                                convert that display location into a

Supplemental Joint Claim Construction and                       33                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 34 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term               Claim(s)          Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                position or location within the document
                                                structure at which the edit should take
                                                place. Either of these visual editors
                                                would be a suitable base upon which
                                                programming could be added to achieve
                                                the claimed functionality of creating
                                                look-up table entries for certain words to
                                                be displayed in pop-up windows
                                                alongside the respective word when
                                                desired by a user.”)

                                                Declaration of V. Madisetti, ¶60, 81,
                                                99, and 110-112.
“means for determining a     ’633 patent: 17,                                                Subject to §112 ¶ 6.
                                                PROPOSED CONSTRUCTION:
display address of the       101                Function: determining a display              Function (agreed): “determining a
selected discrete portion”                      address of the selected discrete portion     display address of the selected discrete
                                                                                             portion”
                                                Structure: a computer having a user
                                                interface and pointing device to obtain      Structure: None/indefinite
                                                a click position of the pointing device
                                                to obtain horizontal and vertical
                                                coordinates to establish a position          Extrinsic Evidence:
                                                within text, and equivalents thereof         Materials from prior Sentius litigations.
                                                INTRINSIC EVIDENCE:                        Declaration of Jon Weissman.
                                                (See, User interface 32, user display 38,
                                                application program 42, data resource
                                                34, offset index 35 and linked entities 36
                                                of Fig. 1 together with mouse/position
                                                200, look-up table 201/202, link 203 and
                                                display 204 of Fig. 2 of the ‘633 Patent
Supplemental Joint Claim Construction and                        34                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 35 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                and algorithm described in the ‘633
                                                Patent at Col. 5:26-43 (“The link engine
                                                22 outputs the selected text to a word
                                                list 28 derived from the input text file 10
                                                and/or audio/video information 14, and
                                                also outputs the reference information
                                                24, consisting of linkable entities 25, 26,
                                                27, which are derived from the indexed
                                                database 12. The indexor/viewer 29
                                                creates a multi-media resource 30, such
                                                as a file 33 that was processed as
                                                described above to produce a data
                                                resource 34, an offset index 35, and
                                                linked entities 36 to the data resource
                                                for access by the user.
                                                A user interface 32 to the system
                                                includes an electronic viewer 43 that
                                                runs along with the system application
                                                program 42 and provides the following
                                                functional elements: index management
                                                37, user display 38, a table of contents
                                                39, a pop-up display 40, and a personal
                                                dictionary 41.
                                                The electronic viewer module is used to
                                                view and read the electronic books
                                                provided with the language learning
                                                system. The module includes the
                                                following features: 1. One-Click, pop-up
                                                information for all words containing


Supplemental Joint Claim Construction and                        35                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 36 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                foreign language words;”);

                                                6:48-67, (“FIG. 2 is a flow diagram in
                                                which the mechanism for indexing and
                                                linking text to external references is
                                                shown according to the invention. To
                                                find a reference to a particular word or
                                                other selected entry displayed on the
                                                screen, the user clicks the text that is
                                                viewed with a pointing device, such as a
                                                mouse (200). The click position is
                                                determined and used to calculate an
                                                offset value within the text (200). In the
                                                example shown in FIG. 2, the user
                                                clicks at a particular location, e.g.
                                                horizontal and vertical coordinates 100
                                                and 75, respectively, and an offset value
                                                of 25 is returned. The offset value is
                                                compared to the start and end position
                                                indices stored in a look-up table (201,
                                                202). The link between the selected text
                                                and the external reference is resolved
                                                (203), and the external reference is
                                                retrieved and displayed to the user
                                                (204). In the example of FIG. 2 an offset
                                                of 25 is located at the look-up table
                                                location having a start point of 20 and
                                                an end point of 27 and is linked to text
                                                located at position 200. As can be seen
                                                from the look-up table (202), the link

Supplemental Joint Claim Construction and                        36                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 37 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                may be to text, sound, pictures, and
                                                video. In the example, the text linkage is
                                                to the English language word "Japanese
                                                economy".”);

                                                7:40-49 (“The user interacts with the
                                                electronic book using a pointing device.
                                                When the user "clicks" within the text
                                                image, the location of the pointer is
                                                determined. The location is converted
                                                into a position offset from the beginning
                                                of the text and used to determine which
                                                component word or phrase was selected.
                                                The process involves comparing the
                                                offset with the start and end values
                                                stored in the look-up table as discussed
                                                above in connection with FIG. 2. When
                                                the offset value falls between a
                                                component's start and end points, a
                                                match is made and the external
                                                references can be resolved.”) and

                                                8:28-9:6 (“Using the Electronic Viewer
                                                Module
                                                The electronic viewer module provides
                                                the following pulldown menus: File,
                                                Edit, Words, View. The File Menu
                                                includes:
                                                1. Open (opens up a book for reading);
                                                2. Close (closes a book); 3. Personal

Supplemental Joint Claim Construction and                        37                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 38 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                Dictionary (opens the personal
                                                dictionary); 4. Import Words (imports a
                                                tab delineated file into the personal
                                                dictionary);
                                                5. Export Words (exports a tab
                                                delineated file into the personal
                                                dictionary); and Quit (quits the
                                                applications). The Edit Menu Includes:
                                                1. Undo (undoes a previously deleted
                                                entry in the personal dictionary fields);
                                                2. Cut (cuts a highlighted block of text
                                                in the personal dictionary
                                                fields); 3. Copy (copies the selected text
                                                into the clipboard in either the electronic
                                                viewer module or the personal
                                                dictionary); and 4. Paste (pastes the
                                                copied text into the target field in the
                                                personal dictionary). The Words Menu
                                                includes: 1. Find (displays the search
                                                dialogue box); 2. Find Next (finds the
                                                next entry using the previously entered
                                                search word); 3. Next (goes to the next
                                                word in the personal dictionary based on
                                                the current sort setting); 4. Prey (goes to
                                                the previous word in the personal
                                                dictionary basic based on the current
                                                sort setting); 5. Jump to Text (umps
                                                from the personal dictionary to the
                                                source of the word in the original text);
                                                and 6. Flash Words (displays the words

Supplemental Joint Claim Construction and                        38                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 39 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                in the personal dictionary in slide show
                                                fashion). The View Menu includes: 1.
                                                Browse (sets the program to Browse
                                                Mode, indicated by the arrow cursor);
                                                2. Edit (sets the program to Edit Mode,
                                                indicated by the I-beam cursor); 3.
                                                Show Note Guides (displays the
                                                location of the Notes in the text of the
                                                viewer); 4. Show Notes (displays the
                                                Notes field in the personal dictionary);
                                                5. Show Info (displays the Word
                                                Information and sort control button in
                                                the personal dictionary); and 6. Show
                                                Palette (displays the Word Display
                                                Palette with the electronic viewer
                                                module).”

                                                EXTRINSIC EVIDENCE:
                                                Sentius v. BlackBerry Agreed Claim
                                                Construction Order, p.4 (“Function:
                                                determining a display address of the
                                                selected discrete portion.
                                                Structure: a computer having a user
                                                interface and pointing device to obtain a
                                                click position of the pointing device to
                                                obtain horizontal and vertical
                                                coordinates to establish a position
                                                within text, and equivalents thereof
                                                ('731 patent at 7:40-45; 6:49-55)”)


Supplemental Joint Claim Construction and                       39                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 40 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                Sentius v Flyswat Claim Construction
                                                Order, p. 37 (“Determining the
                                                address of said selected discrete
                                                portion" means determining the pixel
                                                location or screen coordinates of the
                                                selected discrete portion of the source
                                                material image which the user has
                                                selected on the display.”)

                                                Document Formatting Systems, pp. 419-
                                                420, 422, 432 and 444-449. (“Document
                                                Formatting Systems: Survey, Concepts
                                                and Issues”, by Furuta et al (1982)
                                                surveys document editing and viewing
                                                systems available several decades ago
                                                and the routine support for typical
                                                operations from the operating systems
                                                and the editors. It discloses allocating,
                                                mapping and placing objects (p 420, p
                                                447-449). (“Within the object model
                                                framework, we can consider the major
                                                operations of document processing as
                                                mappings from objects to objects.
                                                Editing operations are defined as
                                                mappings from either abstract to
                                                abstract objects or concrete to concrete
                                                objects. Conventional text editing
                                                operations map logical text objects to
                                                logical text objects; for example, a text
                                                insertion or deletion may be a mapping
                                                from strings to strings or from
                                                paragraphs to paragraphs. Also, editing
                                                operations on an already formatted
                                                document produce concrete objects from
                                                concrete objects. An example of this

Supplemental Joint Claim Construction and                       40                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 41 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                type of editing is interactively inserting
                                                or deleting text from an already
                                                formatted paragraph, thereby mapping
                                                concrete paragraphs to concrete
                                                paragraphs; interactive layout operations
                                                such as moving formatted text, tables, or
                                                figures around a document are also in
                                                this category.”) (p. 419)(“The abstract
                                                document editor is a graphic version of
                                                the abstract object module and uses the
                                                window object module. The editor
                                                understands four classes of commands:
                                                structural viewing, content viewing,
                                                structural editing, and data editing.”)(p.
                                                432).”)

                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike,
                                                the use of addresses and offsets are
                                                disclosed (See p 6-8). The use of the
                                                mouse for interactive editing for the
                                                typical operations, such a select, delete,
                                                cut and paste, etc. is also disclosed in
                                                Figure 2 and Figure 4, for instance. The
                                                routine use of pointers, offsets and
                                                addresses is also disclosed (See p 18).”)

                                                Emacs - Version 18.59 and VI- Version
                                                3.0. (“Emacs -Version 18.59
                                                (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                VI (VIM) Version 3.0
                                                (ftp://ftp.vim.org/pub/vim/unix) are

Supplemental Joint Claim Construction and                        41                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                         Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 42 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                examples of two known visual editors
                                                that were capable, in conjunction with a
                                                processor’s operating system, of
                                                opening a document and parsing,
                                                indexing and displaying its words
                                                during editing. These visual editors
                                                likewise could select a display location
                                                where user input was received and
                                                convert that display location into a
                                                position or location within the document
                                                structure at which the edit should take
                                                place. Either of these visual editors
                                                would be a suitable base upon which
                                                programming could be added to achieve
                                                the claimed functionality of creating
                                                look-up table entries for certain words to
                                                be displayed in pop-up windows
                                                alongside the respective word when
                                                desired by a user.”)

                                                Declaration of V. Madisetti, ¶60, 80-
                                                85, and 117
“means for selecting one   ’633 patent:                                                      Subject to §112 ¶ 6.
                                                PROPOSED CONSTRUCTION:
of the external reference  17/101               Function: selecting one of the plurality     Function (agreed): “selecting one of the
materials corresponding to                      of external reference materials              external reference materials
the identified one of the
                                                corresponding to the identified one of       corresponding to the identified one of
plurality of discrete
                                                the plurality of discrete pieces             the plurality of discrete pieces” /
pieces” /
                                                Structure: a computer having a visual        “selecting one of the at least one of the
“means for selecting one                        editor programmed to use the offset          plurality of external reference materials
of the at least one of the
Supplemental Joint Claim Construction and                        42                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 43 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
plurality of external                           value to resolve the linking information     corresponding to the identified one of
reference materials                             to identify a corresponding external         the plurality of discrete pieces”
corresponding to the                            reference material, and equivalents          Structure: “a computer programmed to
identified one of the                           thereof                                      use the look-up table to identify a link to
plurality of discrete
                                                INTRINSIC EVIDENCE:                          corresponding external reference
pieces”
                                                (‘633 Patent, Col. 6:39-64 (“In the new      material based on the identified discrete
                                                format of the present system, every          piece, and to resolve the link and
                                                word or sound, for example, can be           retrieve the external reference material,
                                                linked to information not contained          and equivalents thereof”
                                                within the text using an indexing            Intrinsic Evidence
                                                method that maps a single word or
                                                phrase to a table that contains external     6:48-67
                                                reference material. This reference can be    Extrinsic Evidence:
                                                in the form [or] of text, graphics,
                                                images, movies, and/or sound. Thus, the      Materials from prior Sentius litigations.
                                                resource, materials, such as the text,
                                                remains unaltered and therefore compact
                                                in terms of file size. Thus, the resource
                                                materials, for example the text, takes up
                                                less disk space and runs faster. FIG. 2 is
                                                a flow diagram in which the mechanism
                                                for indexing and linking text to external
                                                references is shown according to the
                                                invention. To find a reference to a
                                                particular word or other selected entry
                                                displayed on the screen, the user clicks
                                                the text that is viewed with a pointing
                                                device, such as a mouse (200). The click
                                                position is determined and used to
                                                calculate an offset value within the text

Supplemental Joint Claim Construction and                       43                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 44 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                (200). In the example shown in FIG. 2,
                                                the user clicks at a particular location,
                                                e.g. horizontal and vertical coordinates
                                                100 and 75, respectively, and an offset
                                                value of 25 is returned. The offset value
                                                is compared to the start and end position
                                                indices stored in a look-up table (201,
                                                202). The link between the selected text
                                                and the external reference is resolved
                                                (203), and the external reference is
                                                retrieved and displayed to the user
                                                (204). In the example of FIG. 2 an offset
                                                of 25 is located at the look-up table
                                                location having a start point of 20 and
                                                an end point of 27 and is linked to text
                                                located at position 200.”);
                                                7:14 to 8:15 (“The linking process takes
                                                the text after the word cut process and
                                                links it to an external reference. The
                                                database 20 sources a grammar parser
                                                23 and a link engine 22 that builds an
                                                index 21 which, in turn, locates each
                                                textual and audio/video reference in the
                                                source material. In the case of language
                                                learning, the component words and
                                                phrases are linked to a foreign language
                                                dictionary. In other cases, links may be
                                                made to other reference materials, such
                                                as graphics and/or sound. Compilation.
                                                After linking, the text and references are

Supplemental Joint Claim Construction and                        44                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 45 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                compiled. During compilation, the cut
                                                text is reassembled to create an image of
                                                the text that the end user sees. At this
                                                point additional formatting may be
                                                applied to the text for final display.
                                                Indices of the component words and
                                                phrases are built with links to the
                                                reference material and duplicate
                                                references are consolidated to conserve
                                                memory and storage requirements. A
                                                key feature of the system format is the
                                                method by which the original book text
                                                is indexed and linked with the external
                                                references. During the compile process
                                                an image of the text is created. When
                                                the image is created, the cuts are
                                                indexed based upon the position offset
                                                from the beginning of the text. The start
                                                and end points of the cut text are
                                                recorded in a look-up table along with
                                                the links to external references. The
                                                number and type of links for any
                                                component is dynamic. This means that
                                                a single entry could have several
                                                different references attached to it, each
                                                containing different forms of data.
                                                The user interacts with the electronic
                                                book using a pointing device. When the
                                                user "clicks" within the text image, the
                                                location of the pointer is determined.

Supplemental Joint Claim Construction and                       45                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 46 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                The location is converted into a position
                                                offset from the beginning of the text and
                                                used to determine which component
                                                word or phrase was selected. The
                                                process involves comparing the offset
                                                with the start and end values stored in
                                                the look-up table as discussed above in
                                                connection with FIG. 2. When the offset
                                                value falls between a component's start
                                                and end points, a match is made and the
                                                external references can be resolved.
                                                English Reference
                                                FIG. 3 is a screen display showing a
                                                highlighted Japanese word and a pop-up
                                                menu, including a translation of the
                                                Japanese word, according to the
                                                invention. The following section
                                                explains the English reference pop-ups
                                                associated with each word: The English
                                                reference is intended to give the user
                                                basic information to help him
                                                understand a selected word in its
                                                context. A majority of the word
                                                definitions found in the English
                                                reference are not the direct translation of
                                                the word in that particular context. They
                                                are mostly generalized definitions of the
                                                given word. These pop-up fields give
                                                the user a quick reference to the word
                                                and allow him to continue reading or

Supplemental Joint Claim Construction and                        46                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 47 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                reviewing the text without the need to
                                                stop and access a dictionary. In applying
                                                the invention to other languages, for
                                                example Korean or Chinese, or to
                                                difficult materials, such as highly
                                                technical or complex matters,
                                                appropriate external references should
                                                be selected.
                                                In the exemplary embodiment of the
                                                invention, a priority is placed on making
                                                the text readable, rather than on creating
                                                a detailed grammatical description of it.
                                                The English reference is not considered
                                                a direct translation of the foreign
                                                language, but rather is preferably a
                                                contextual definition based upon the
                                                word's meaning within the text.
                                                Definitions
                                                Definitions in dictionaries are written
                                                for practical use. Accordingly, word
                                                and sentence translations are preferably
                                                written in modem English at a level
                                                acceptable to native speakers. The types
                                                of phrases and words covered by the
                                                English reference are preferably of great
                                                variety. The English translation should
                                                therefore be highly readable and useful.
                                                (and Figs. 1, 2 and 3)
                                                (See, User interface 32, pop-up display
                                                40, application program 42 and table

Supplemental Joint Claim Construction and                        47                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 48 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction           Zoho’s Proposed Construction
                                                     and Supporting Evidence                 and Supporting Evidence
                                                202 of Fig. 2 together with
                                                mouse/position 200, look-up table
                                                201/202, link 203 and display 204 of
                                                Fig. 2 of the ‘633 Patent and algorithm
                                                described at Col. 5:26-39 (“The link
                                                engine 22 outputs the selected text to a
                                                word list 28 derived from the input text
                                                file 10 and/or audio/video information
                                                14, and also outputs the reference
                                                information 24, consisting of linkable
                                                entities 25, 26, 27, which are derived
                                                from the indexed database 12. The
                                                indexor/viewer 29 creates a multi-media
                                                resource 30, such as a file 33 that was
                                                processed as described above to produce
                                                a data resource 34, an offset index 35,
                                                and linked entities 36 to the data
                                                resource for access by the user.
                                                A user interface 32 to the system
                                                includes an electronic viewer 43 that
                                                runs along with the system application
                                                program 42 and provides the following
                                                functional elements: index management
                                                37, user display 38, a table of contents
                                                39, a pop-up display 40, and a personal
                                                dictionary 41.”);

                                                EXTRINSIC EVIDENCE:
                                                Sentius v. BlackBerry Agreed Claim
                                                Construction Order, p.4 (“Function:

Supplemental Joint Claim Construction and                       48                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 49 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                selecting one of the plurality of external
                                                reference materials corresponding to the
                                                identified one of the plurality of discrete
                                                pieces.
                                                Structure: a computer having a visual
                                                editor programmed to use the offset
                                                value to resolve the linking information
                                                to identify a corresponding external
                                                reference material, and equivalents
                                                thereof ('731 patent at 6:46-65)”)
                                                Document Image Understanding:
                                                Geometric and Logical Layout, pp. 386-
                                                389. ( “Document Image
                                                Understanding: Geometric and Logical
                                                Layout” by Robert Haralick 1994),
                                                describes how technical documents are
                                                opened and loaded into word processor
                                                software so that its structure may be
                                                determined, and the document may be
                                                cut/parsed into its logical discrete
                                                pieces; e.g., text (words and phrases)
                                                and non-text (images), portions, through
                                                steps such as segmentation. Refer to
                                                Page 386, Col. 1; Page 386, Col. 2; Page
                                                387, Col. 1; Page 389, Col. 1.”)

                                                A Structure Editor for Abstract
                                                Document Objects, pp. 418, 412, and
                                                430-435. ( “A Structure Editor for
                                                Abstract Document Objects” by Gary

Supplemental Joint Claim Construction and                        49                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 50 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                Kimura (1986), is several decades old,
                                                and describes how common operating
                                                systems support document viewers and
                                                editors. It describes how objects are
                                                selected by their absolute or relative
                                                positions when opened, viewed and
                                                edited (See p 418). It also discloses how
                                                selection is done through use of
                                                keystrokes (p 422). Figure 16 describes
                                                the commonly used structure for these
                                                routine features in word processors and
                                                computer operating systems, with
                                                support for common editing and
                                                viewing operations (p 430- p 435)
                                                including type, move, copy, edit, delete,
                                                and other such commands on objects. It
                                                also explains the routine nature of
                                                display operations (“'Formatting and
                                                viewing a document for editing or
                                                reading involves mapping its abstract
                                                representation to a concrete
                                                representation (formatting) and then to a
                                                display (viewing). The functions
                                                described here are used for both editing
                                                and reading; they are two distinct
                                                functions:
                                                • Viewing or visiting an object. This
                                                involves creating windows on the screen
                                                that correspond to the structure of the
                                                document

Supplemental Joint Claim Construction and                       50                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 51 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence

                                                •Putting a concrete image inside each
                                                window. The content of a window either
                                                corresponds to the object's raw data or is
                                                the result of a formatting operation.”) (p.
                                                422).”)
                                                Document Formatting Systems, pp. 419-
                                                420, 422, 432 and 444-449. (“Document
                                                Formatting Systems: Survey, Concepts
                                                and Issues”, by Furuta et al (1982)
                                                surveys document editing and viewing
                                                systems available several decades ago
                                                and the routine support for typical
                                                operations from the operating systems
                                                and the editors. It discloses allocating,
                                                mapping and placing objects (p 420, p
                                                447-449). (“Within the object model
                                                framework, we can consider the major
                                                operations of document processing as
                                                mappings from objects to objects.
                                                Editing operations are defined as
                                                mappings from either abstract to
                                                abstract objects or concrete to concrete
                                                objects. Conventional text editing
                                                operations map logical text objects to
                                                logical text objects; for example, a text
                                                insertion or deletion may be a mapping
                                                from strings to strings or from
                                                paragraphs to paragraphs. Also, editing
                                                operations on an already formatted
                                                document produce concrete objects from
Supplemental Joint Claim Construction and                        51                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 52 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                concrete objects. An example of this
                                                type of editing is interactively inserting
                                                or deleting text from an already
                                                formatted paragraph, thereby mapping
                                                concrete paragraphs to concrete
                                                paragraphs; interactive layout operations
                                                such as moving formatted text, tables, or
                                                figures around a document are also in
                                                this category.”) (p. 419)(“The abstract
                                                document editor is a graphic version of
                                                the abstract object module and uses the
                                                window object module. The editor
                                                understands four classes of commands:
                                                structural viewing, content viewing,
                                                structural editing, and data editing.”)(p.
                                                432).”)
                                                Ten Years of Window Systems, pp. 35-
                                                37. (“Ten Years of Window Systems –
                                                A Retrospective View” by Warren
                                                Teitelman, discloses how window
                                                systems and languages such as
                                                Smalltalk directly supported “cut and
                                                paste”, and how text could be selected
                                                and inserted through use of inbuilt
                                                commands (p 36). Also disclosed is the
                                                use of address spaces in Smalltalk 76
                                                and Smalltalk 1980.”)
                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike,
                                                the use of addresses and offsets are
Supplemental Joint Claim Construction and                        52                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 53 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                disclosed (See p 6-8). The use of the
                                                mouse for interactive editing for the
                                                typical operations, such a select, delete,
                                                cut and paste, etc. is also disclosed in
                                                Figure 2 and Figure 4, for instance. The
                                                routine use of pointers, offsets and
                                                addresses is also disclosed (See p 18).”)

                                                U.S. Patent Nos, 5,436,637 and
                                                5,581,670. (“In US Patent 5,436,637,
                                                the use of standard operations such as
                                                cut, paste, open, copy, delete, is shown
                                                in Figure 6A-F (See also Col 2). Use of
                                                offsets and addresses is also disclosed
                                                (See Col 13)”)
                                                (“The ability to convert bitmap positions
                                                to locations within the document data
                                                structures is disclosed in US Patent
                                                5,581,670 (See Col 4 and Col 4).
                                                Typical operations such as cut & paste,
                                                delete and other selection operations are
                                                disclosed (See Col 33-36).”)

                                                Emacs - Version 18.59 and VI- Version
                                                3.0. (“Emacs -Version 18.59
                                                (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                VI (VIM) Version 3.0
                                                (ftp://ftp.vim.org/pub/vim/unix) are
                                                examples of two known visual editors
                                                that were capable, in conjunction with a

Supplemental Joint Claim Construction and                        53                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 54 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                processor’s operating system, of
                                                opening a document and parsing,
                                                indexing and displaying its words
                                                during editing. These visual editors
                                                likewise could select a display location
                                                where user input was received and
                                                convert that display location into a
                                                position or location within the document
                                                structure at which the edit should take
                                                place. Either of these visual editors
                                                would be a suitable base upon which
                                                programming could be added to achieve
                                                the claimed functionality of creating
                                                look-up table entries for certain words to
                                                be displayed in pop-up windows
                                                alongside the respective word when
                                                desired by a user.”)

                                                Declaration of V. Madisetti, ¶35, 76,
                                                99-102, and 103-110.
“means for displaying on    ’633 patent:                                                     Subject to §112 ¶ 6.
                                                PROPOSED CONSTRUCTION:
a computer the selected     17, 101             Function: displaying the retrieved           Function: “displaying on a computer the
one of the external                             external reference material                  selected one of the external reference
reference materials” /
                                                                                             materials” /
                                                Structure: “a computer with a display
“means for displaying on
                                                driver and electronic display”               “displaying on a computer the selected
a computer the selected                                                                      one of the plurality of external reference
one of the plurality of                         INTRINSIC EVIDENCE:
                                                (’633 Patent, 4:14-16 (“The exemplary        materials”
external reference
materials”                                      embodiment of the invention includes
                                                one or more foreign language books that
Supplemental Joint Claim Construction and                       54                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 55 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                are read on an electronic display of a     Structure: “a computer with a display
                                                personal computer.”);                      driver and electronic display of a
                                                                                           computer”
                                                4:26-29 (“In the same pop-up window,
                                                the system provides an English
                                                reference to any word that is also
                                                selected by clicking on the selected
                                                word or phrase.”);

                                                5:34-49 (“A user interface 32 to the
                                                system includes an electronic viewer 43
                                                that runs along with the system
                                                application program 42 and provides the
                                                following functional elements: index
                                                management 37, user display 38, a table
                                                of contents 39, a pop-up display 40, and
                                                a personal dictionary 41.
                                                The electronic viewer module is used to
                                                view and read the electronic books
                                                provided with the language learning
                                                system. The module includes the
                                                following features: 1. One-click, pop-up
                                                information for all words containing
                                                foreign language words; 2. A word
                                                display palette; 3. A contents menu for
                                                each book; 4. Search functions; 5.
                                                Selectable browse and edit modes; and
                                                6. The ability to copy words and
                                                associated information into personal


Supplemental Joint Claim Construction and                        55                                   Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 56 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction           Zoho’s Proposed Construction
                                                     and Supporting Evidence                 and Supporting Evidence
                                                dictionary.:);
                                                Abstract;

                                                6:50-53 (“To find a reference to a
                                                particular word or other selected entry
                                                displayed on the screen, the user clicks
                                                the text that is viewed with a pointing
                                                device, such as a mouse (200)”);

                                                7:23-25 (“After linking, the text and
                                                references are compiled. During
                                                compilation, the cut text is reassembled
                                                to create an image of the text that the
                                                end user sees.”)

                                                7:32-34 (“During the compile process
                                                an image of the text is created. When
                                                the image is created, the cuts are
                                                indexed based upon the position offset
                                                from the beginning of the text.”);

                                                7:51-53 (FIG. 3 is a screen display
                                                showing a highlighted Japanese word
                                                and a pop-up menu, including a
                                                translation of the Japanese word,
                                                according to the invention.”);

                                                8:15-18 (“FIG. 4 is a screen display
                                                showing a highlighted Japanese word
                                                and a pop-up menu, including Japanese

Supplemental Joint Claim Construction and                        56                               Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 57 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                language annotations of the Japanese
                                                word, according to the invention. Hyper
                                                notes are provided for a great number of
                                                words and phrases included in the
                                                system.”); and Figures 1, 3, 4 and 5 of
                                                the ‘633 Patent)

                                                9:48-60 (“Using the Personal Dictionary
                                                Module
                                                FIG. 5 is a screen display showing a
                                                Japanese word listed in a personal
                                                dictionary, as well as a personal
                                                dictionary control panel, according to
                                                the invention. The personal dictionary
                                                module in the exemplary embodiment of
                                                the invention is implemented in a
                                                relational database that is optimized for
                                                managing and studying words. Unlike
                                                electronic dictionaries where only the
                                                word entries of the dictionary are
                                                searchable, the personal dictionary
                                                module allows a user to search on each
                                                of the eight or more keys associated
                                                with a word, as discussed above. To
                                                open the personal dictionary, the user
                                                selects Personal Dictionary from the
                                                File menu or double clicks on a Personal
                                                Dictionary icon.”)

                                                EXTRINSIC EVIDENCE:

Supplemental Joint Claim Construction and                       57                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 58 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                Sentius v. BlackBerry Agreed Claim
                                                Construction Order, p.3 (“Function:
                                                displaying the retrieved external
                                                reference material
                                                Structure: an electronic viewer
                                                module of a computer and the
                                                electronic display of the computer,
                                                and equivalents thereof”)

                                                Declaration of V. Madisetti ¶60, 117-
                                                123.
“means for indexing the      ’633 patent:                                                    Subject to §112 ¶ 6.
                                                PROPOSED CONSTRUCTION:
plurality of discrete pieces 19, 103            Function: (Agreed) “indexing the             Function: “indexing the plurality of
and corresponding links to                      plurality of discrete pieces and             discrete pieces and corresponding links
the external reference                          corresponding links to the external          to the external reference materials” /
materials” /
                                                reference materials” /                       “indexing at least one of the plurality of
“means for indexing at
                                                “indexing at least one of the plurality of   discrete pieces and corresponding links
least one of the plurality                      discrete pieces and corresponding links      to the plurality of external reference
of discrete pieces and                          to the plurality of external reference       materials”
corresponding links to the                      materials
plurality of external                                                                        Structure: None/indefinite
reference materials”                            Structure: “a computer having a visual
                                                editor, grammar parser and link engine
                                                programmed to build an index which           Extrinsic Evidence:
                                                index provides locations for discrete        Materials from prior Sentius litigations.
                                                pieces and corresponding links to
                                                external reference materials, and            Declaration of Jon Weissman.
                                                equivalents thereof


Supplemental Joint Claim Construction and                        58                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 59 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence

                                                INTRINSIC EVIDENCE:
                                                ‘633 Patent and Figures 1 and 2; 5:19-
                                                38 (“The database sources a grammar
                                                parser 23 and a link engine 22 that
                                                builds an index 21 which, 20 in turn,
                                                locates each textual and audio/video
                                                reference in the source material. The
                                                index provides a location for each
                                                reference in a database 12 that includes
                                                a relational database engine 15, and
                                                linkable entities, such as text references
                                                16, audio references 17, graphic
                                                references, and the like. The link engine
                                                22 outputs the selected text to a word
                                                list 28 derived from the input text file 10
                                                and/or audio/video information 14, and
                                                also outputs the reference information
                                                24, consisting of linkable entities 25, 26,
                                                27, which are derived from the indexed
                                                database 12. The indexor/viewer 29
                                                creates a multi-media resource 30, such
                                                as a file 33 that was processed as
                                                described above to produce a data
                                                resource 34, an offset index 35, and
                                                linked entities 36 to the data resource
                                                for access by the user.
                                                A user interface 32 to the system
                                                includes an electronic viewer 43 that
                                                runs along with the system application
                                                program 42 and provides the following

Supplemental Joint Claim Construction and                        59                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 60 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                functional elements: index management
                                                37, user display 38, a table of contents
                                                39, a pop-up display 40, and a personal
                                                dictionary 41.”);
                                                7:1-49 (“The actual indexing process is
                                                completed in several steps, including
                                                word cuts, linking, and compilation.
                                                Word Cuts. The word cutting process is
                                                accomplished using a simple visual
                                                editor, for example a point and click
                                                system using a pointing device, such as
                                                a mouse. The process divides the text
                                                into the individual components of text
                                                that are linked with the additional
                                                reference material. The original text is
                                                provided by a publisher in electronic
                                                form in a raw binary text format (e.g. an
                                                ASCII text file or other word processor
                                                file). This text is then divided up into
                                                the component word or phrases in
                                                preparation for the next step.
                                                Linking. The linking process takes the
                                                text after the word cut process and links
                                                it to an external reference. The database
                                                20 sources a grammar parser 23 and a
                                                link engine 22 that builds an index 21
                                                which, in turn, locates each textual and
                                                audio/video reference in the source
                                                material. In the case of language
                                                learning, the component words and

Supplemental Joint Claim Construction and                       60                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 61 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                phrases are linked to a foreign language
                                                dictionary. In other cases, links may be
                                                made to other reference materials, such
                                                as graphics and/or sound. Compilation.
                                                After linking, the text and references are
                                                compiled. During compilation, the cut
                                                text is reassembled to create an image of
                                                the text that the end user sees. At this
                                                point additional formatting may be
                                                applied to the text for final display.
                                                Indices of the component words and
                                                phrases are built with links to the
                                                reference material and duplicate
                                                references are consolidated to conserve
                                                memory and storage requirements. A
                                                key feature of the system format is the
                                                method by which the original book text
                                                is indexed and linked with the external
                                                references. During the compile process
                                                an image of the text is created. When
                                                the image is created, the cuts are
                                                indexed based upon the position offset
                                                from the beginning of the text. The start
                                                and end points of the cut text are
                                                recorded in a look-up table along with
                                                the links to external references. The
                                                number and type of links for any
                                                component is dynamic. This means that
                                                a single entry could have several
                                                different references attached to it, each

Supplemental Joint Claim Construction and                        61                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 62 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                containing different forms of data.
                                                The user interacts with the electronic
                                                book using a pointing device. When the
                                                user "clicks" within the text image, the
                                                location of the pointer is determined.
                                                The location is converted into a position
                                                offset from the beginning of the text and
                                                used to determine which component
                                                word or phrase was selected. The
                                                process involves comparing the offset
                                                with the start and end values stored in
                                                the look-up table as discussed above in
                                                connection with FIG. 2. When the offset
                                                value falls between a component's start
                                                and end points, a match is made and the
                                                external references can be resolved.”)

                                                EXTRINSIC EVIDENCE:
                                                Document Image Understanding:
                                                Geometric and Logical Layout, pp. 386-
                                                389. ( “Document Image
                                                Understanding: Geometric and Logical
                                                Layout” by Robert Haralick 1994),
                                                describes how technical documents are
                                                opened and loaded into word processor
                                                software so that its structure may be
                                                determined, and the document may be
                                                cut/parsed into its logical discrete
                                                pieces; e.g., text (words and phrases)
                                                and non-text (images), portions, through

Supplemental Joint Claim Construction and                       62                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 63 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                steps such as segmentation. Refer to
                                                Page 386, Col. 1; Page 386, Col. 2; Page
                                                387, Col. 1; Page 389, Col. 1.”)

                                                A Structure Editor for Abstract
                                                Document Objects, pp. 418, 412, and
                                                430-435. ( “A Structure Editor for
                                                Abstract Document Objects” by Gary
                                                Kimura (1986), is several decades old,
                                                and describes how common operating
                                                systems support document viewers and
                                                editors. It describes how objects are
                                                selected by their absolute or relative
                                                positions when opened, viewed and
                                                edited (See p 418). It also discloses how
                                                selection is done through use of
                                                keystrokes (p 422). Figure 16 describes
                                                the commonly used structure for these
                                                routine features in word processors and
                                                computer operating systems, with
                                                support for common editing and
                                                viewing operations (p 430- p 435)
                                                including type, move, copy, edit, delete,
                                                and other such commands on objects. It
                                                also explains the routine nature of
                                                display operations (“'Formatting and
                                                viewing a document for editing or
                                                reading involves mapping its abstract
                                                representation to a concrete
                                                representation (formatting) and then to a

Supplemental Joint Claim Construction and                       63                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 64 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                display (viewing). The functions
                                                described here are used for both editing
                                                and reading; they are two distinct
                                                functions:
                                                • Viewing or visiting an object. This
                                                involves creating windows on the screen
                                                that correspond to the structure of the
                                                document
                                                •Putting a concrete image inside each
                                                window. The content of a window either
                                                corresponds to the object's raw data or is
                                                the result of a formatting operation.”) (p.
                                                422).”)
                                                Document Formatting Systems, pp. 419-
                                                420, 422, 432 and 444-449. (“Document
                                                Formatting Systems: Survey, Concepts
                                                and Issues”, by Furuta et al (1982)
                                                surveys document editing and viewing
                                                systems available several decades ago
                                                and the routine support for typical
                                                operations from the operating systems
                                                and the editors. It discloses allocating,
                                                mapping and placing objects (p 420, p
                                                447-449). (“Within the object model
                                                framework, we can consider the major
                                                operations of document processing as
                                                mappings from objects to objects.
                                                Editing operations are defined as
                                                mappings from either abstract to
                                                abstract objects or concrete to concrete
Supplemental Joint Claim Construction and                        64                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 65 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                objects. Conventional text editing
                                                operations map logical text objects to
                                                logical text objects; for example, a text
                                                insertion or deletion may be a mapping
                                                from strings to strings or from
                                                paragraphs to paragraphs. Also, editing
                                                operations on an already formatted
                                                document produce concrete objects from
                                                concrete objects. An example of this
                                                type of editing is interactively inserting
                                                or deleting text from an already
                                                formatted paragraph, thereby mapping
                                                concrete paragraphs to concrete
                                                paragraphs; interactive layout operations
                                                such as moving formatted text, tables, or
                                                figures around a document are also in
                                                this category.”) (p. 419)(“The abstract
                                                document editor is a graphic version of
                                                the abstract object module and uses the
                                                window object module. The editor
                                                understands four classes of commands:
                                                structural viewing, content viewing,
                                                structural editing, and data editing.”)(p.
                                                432).”)
                                                Ten Years of Window Systems, pp. 35-
                                                37. (“Ten Years of Window Systems –
                                                A Retrospective View” by Warren
                                                Teitelman, discloses how window
                                                systems and languages such as
                                                Smalltalk directly supported “cut and

Supplemental Joint Claim Construction and                       65                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 66 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                paste”, and how text could be selected
                                                and inserted through use of inbuilt
                                                commands (p 36). Also disclosed is the
                                                use of address spaces in Smalltalk 76
                                                and Smalltalk 1980.”)
                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike,
                                                the use of addresses and offsets are
                                                disclosed (See p 6-8). The use of the
                                                mouse for interactive editing for the
                                                typical operations, such a select, delete,
                                                cut and paste, etc. is also disclosed in
                                                Figure 2 and Figure 4, for instance. The
                                                routine use of pointers, offsets and
                                                addresses is also disclosed (See p 18).”)

                                                U.S. Patent Nos, 5,436,637 and
                                                5,581,670. (“In US Patent 5,436,637,
                                                the use of standard operations such as
                                                cut, paste, open, copy, delete, is shown
                                                in Figure 6A-F (See also Col 2). Use of
                                                offsets and addresses is also disclosed
                                                (See Col 13)”)
                                                (“The ability to convert bitmap positions
                                                to locations within the document data
                                                structures is disclosed in US Patent
                                                5,581,670 (See Col 4 and Col 4).
                                                Typical operations such as cut & paste,
                                                delete and other selection operations are
                                                disclosed (See Col 33-36).”)

Supplemental Joint Claim Construction and                        66                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 67 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence

                                                Emacs - Version 18.59 and VI- Version
                                                3.0. (“Emacs -Version 18.59
                                                (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                VI (VIM) Version 3.0
                                                (ftp://ftp.vim.org/pub/vim/unix) are
                                                examples of two known visual editors
                                                that were capable, in conjunction with a
                                                processor’s operating system, of
                                                opening a document and parsing,
                                                indexing and displaying its words
                                                during editing. These visual editors
                                                likewise could select a display location
                                                where user input was received and
                                                convert that display location into a
                                                position or location within the document
                                                structure at which the edit should take
                                                place. Either of these visual editors
                                                would be a suitable base upon which
                                                programming could be added to achieve
                                                the claimed functionality of creating
                                                look-up table entries for certain words to
                                                be displayed in pop-up windows
                                                alongside the respective word when
                                                desired by a user.”)
                                                Declaration of V. Madisetti, ¶ 35, 76,
                                                99-102, and 103-110.




Supplemental Joint Claim Construction and                       67                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 68 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                     and Supporting Evidence                     and Supporting Evidence
“means for building an       ’633 patent:                                                   Subject to §112 ¶ 6.
                                                PROPOSED CONSTRUCTION:
index for each of the        20, 104            Function: “building an index for each of    Function: “building an index for each of
linked external reference                       the linked external reference materials”    the linked external reference materials”
materials” /
“means for building an                          Structure: “a computer having a visual      Structure: None/indefinite
index for each of the                           editor, grammar parser and link engine
linked plurality of external                    programmed to build an index to linked
reference materials”                            external reference materials, and           Extrinsic Evidence:
                                                equivalents thereof”                        Materials from prior Sentius litigations.
                                                INTRINSIC EVIDENCE:                         Declaration of Jon Weissman.
                                                ‘633 Patent and Figures 1 and 2 and
                                                5:19-38 (“The database sources a
                                                grammar parser 23 and a link engine 22
                                                that builds an index 21 which, 20 in
                                                turn, locates each textual and
                                                audio/video reference in the source
                                                material. The index provides a location
                                                for each reference in a database 12 that
                                                includes a relational database engine 15,
                                                and linkable entities, such as text
                                                references 16, audio references 17,
                                                graphic references, and the like. The
                                                link engine 22 outputs the selected text
                                                to a word list 28 derived from the input
                                                text file 10 and/or audio/video
                                                information 14, and also outputs the
                                                reference information 24, consisting of
                                                linkable entities 25, 26, 27, which are
                                                derived from the indexed database 12.
                                                The indexor/viewer 29 creates a multi-

Supplemental Joint Claim Construction and                       68                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 69 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                media resource 30, such as a file 33 that
                                                was processed as described above to
                                                produce a data resource 34, an offset
                                                index 35, and linked entities 36 to the
                                                data resource for access by the user.
                                                A user interface 32 to the system
                                                includes an electronic viewer 43 that
                                                runs along with the system application
                                                program 42 and provides the following
                                                functional elements: index management
                                                37, user display 38, a table of contents
                                                39, a pop-up display 40, and a personal
                                                dictionary 41.”);

                                                7:1-49 (“The actual indexing process is
                                                completed in several steps, including
                                                word cuts, linking, and compilation.
                                                Word Cuts. The word cutting process is
                                                accomplished using a simple visual
                                                editor, for example a point and click
                                                system using a pointing device, such as
                                                a mouse. The process divides the text
                                                into the individual components of text
                                                that are linked with the additional
                                                reference material. The original text is
                                                provided by a publisher in electronic
                                                form in a raw binary text format (e.g. an
                                                ASCII text file or other word processor
                                                file). This text is then divided up into
                                                the component word or phrases in

Supplemental Joint Claim Construction and                       69                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 70 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                preparation for the next step.
                                                Linking. The linking process takes the
                                                text after the word cut process and links
                                                it to an external reference. The database
                                                20 sources a grammar parser 23 and a
                                                link engine 22 that builds an index 21
                                                which, in turn, locates each textual and
                                                audio/video reference in the source
                                                material. In the case of language
                                                learning, the component words and
                                                phrases are linked to a foreign language
                                                dictionary. In other cases, links may be
                                                made to other reference materials, such
                                                as graphics and/or sound. Compilation.
                                                After linking, the text and references are
                                                compiled. During compilation, the cut
                                                text is reassembled to create an image of
                                                the text that the end user sees. At this
                                                point additional formatting may be
                                                applied to the text for final display.
                                                Indices of the component words and
                                                phrases are built with links to the
                                                reference material and duplicate
                                                references are consolidated to conserve
                                                memory and storage requirements. A
                                                key feature of the system format is the
                                                method by which the original book text
                                                is indexed and linked with the external
                                                references. During the compile process
                                                an image of the text is created. When

Supplemental Joint Claim Construction and                        70                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 71 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                the image is created, the cuts are
                                                indexed based upon the position offset
                                                from the beginning of the text. The start
                                                and end points of the cut text are
                                                recorded in a look-up table along with
                                                the links to external references. The
                                                number and type of links for any
                                                component is dynamic. This means that
                                                a single entry could have several
                                                different references attached to it, each
                                                containing different forms of data.
                                                The user interacts with the electronic
                                                book using a pointing device. When the
                                                user "clicks" within the text image, the
                                                location of the pointer is determined.
                                                The location is converted into a position
                                                offset from the beginning of the text and
                                                used to determine which component
                                                word or phrase was selected. The
                                                process involves comparing the offset
                                                with the start and end values stored in
                                                the look-up table as discussed above in
                                                connection with FIG. 2. When the offset
                                                value falls between a component's start
                                                and end points, a match is made and the
                                                external references can be resolved.”)

                                                EXTRINSIC EVIDENCE:
                                                Document Image Understanding:
                                                Geometric and Logical Layout, pp. 386-

Supplemental Joint Claim Construction and                       71                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 72 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                389. ( “Document Image
                                                Understanding: Geometric and Logical
                                                Layout” by Robert Haralick 1994),
                                                describes how technical documents are
                                                opened and loaded into word processor
                                                software so that its structure may be
                                                determined, and the document may be
                                                cut/parsed into its logical discrete
                                                pieces; e.g., text (words and phrases)
                                                and non-text (images), portions, through
                                                steps such as segmentation. Refer to
                                                Page 386, Col. 1; Page 386, Col. 2; Page
                                                387, Col. 1; Page 389, Col. 1.”)

                                                A Structure Editor for Abstract
                                                Document Objects, pp. 418, 412, and
                                                430-435. ( “A Structure Editor for
                                                Abstract Document Objects” by Gary
                                                Kimura (1986), is several decades old,
                                                and describes how common operating
                                                systems support document viewers and
                                                editors. It describes how objects are
                                                selected by their absolute or relative
                                                positions when opened, viewed and
                                                edited (See p 418). It also discloses how
                                                selection is done through use of
                                                keystrokes (p 422). Figure 16 describes
                                                the commonly used structure for these
                                                routine features in word processors and
                                                computer operating systems, with

Supplemental Joint Claim Construction and                       72                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 73 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                support for common editing and
                                                viewing operations (p 430- p 435)
                                                including type, move, copy, edit, delete,
                                                and other such commands on objects. It
                                                also explains the routine nature of
                                                display operations (“'Formatting and
                                                viewing a document for editing or
                                                reading involves mapping its abstract
                                                representation to a concrete
                                                representation (formatting) and then to a
                                                display (viewing). The functions
                                                described here are used for both editing
                                                and reading; they are two distinct
                                                functions:
                                                • Viewing or visiting an object. This
                                                involves creating windows on the screen
                                                that correspond to the structure of the
                                                document
                                                •Putting a concrete image inside each
                                                window. The content of a window either
                                                corresponds to the object's raw data or is
                                                the result of a formatting operation.”) (p.
                                                422).”)
                                                Document Formatting Systems, pp. 419-
                                                420, 422, 432 and 444-449. (“Document
                                                Formatting Systems: Survey, Concepts
                                                and Issues”, by Furuta et al (1982)
                                                surveys document editing and viewing
                                                systems available several decades ago
                                                and the routine support for typical
Supplemental Joint Claim Construction and                        73                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 74 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                operations from the operating systems
                                                and the editors. It discloses allocating,
                                                mapping and placing objects (p 420, p
                                                447-449). (“Within the object model
                                                framework, we can consider the major
                                                operations of document processing as
                                                mappings from objects to objects.
                                                Editing operations are defined as
                                                mappings from either abstract to
                                                abstract objects or concrete to concrete
                                                objects. Conventional text editing
                                                operations map logical text objects to
                                                logical text objects; for example, a text
                                                insertion or deletion may be a mapping
                                                from strings to strings or from
                                                paragraphs to paragraphs. Also, editing
                                                operations on an already formatted
                                                document produce concrete objects from
                                                concrete objects. An example of this
                                                type of editing is interactively inserting
                                                or deleting text from an already
                                                formatted paragraph, thereby mapping
                                                concrete paragraphs to concrete
                                                paragraphs; interactive layout operations
                                                such as moving formatted text, tables, or
                                                figures around a document are also in
                                                this category.”) (p. 419)(“The abstract
                                                document editor is a graphic version of
                                                the abstract object module and uses the
                                                window object module. The editor

Supplemental Joint Claim Construction and                       74                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 75 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                understands four classes of commands:
                                                structural viewing, content viewing,
                                                structural editing, and data editing.”)(p.
                                                432).”)
                                                Ten Years of Window Systems, pp. 35-
                                                37. (“Ten Years of Window Systems –
                                                A Retrospective View” by Warren
                                                Teitelman, discloses how window
                                                systems and languages such as
                                                Smalltalk directly supported “cut and
                                                paste”, and how text could be selected
                                                and inserted through use of inbuilt
                                                commands (p 36). Also disclosed is the
                                                use of address spaces in Smalltalk 76
                                                and Smalltalk 1980.”)
                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike,
                                                the use of addresses and offsets are
                                                disclosed (See p 6-8). The use of the
                                                mouse for interactive editing for the
                                                typical operations, such a select, delete,
                                                cut and paste, etc. is also disclosed in
                                                Figure 2 and Figure 4, for instance. The
                                                routine use of pointers, offsets and
                                                addresses is also disclosed (See p 18).”)

                                                U.S. Patent Nos, 5,436,637 and
                                                5,581,670. (“In US Patent 5,436,637,
                                                the use of standard operations such as
                                                cut, paste, open, copy, delete, is shown
Supplemental Joint Claim Construction and                        75                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 76 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                in Figure 6A-F (See also Col 2). Use of
                                                offsets and addresses is also disclosed
                                                (See Col 13)”)
                                                (“The ability to convert bitmap positions
                                                to locations within the document data
                                                structures is disclosed in US Patent
                                                5,581,670 (See Col 4 and Col 4).
                                                Typical operations such as cut & paste,
                                                delete and other selection operations are
                                                disclosed (See Col 33-36).”)

                                                Emacs - Version 18.59 and VI- Version
                                                3.0. (“Emacs -Version 18.59
                                                (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                VI (VIM) Version 3.0
                                                (ftp://ftp.vim.org/pub/vim/unix) are
                                                examples of two known visual editors
                                                that were capable, in conjunction with a
                                                processor’s operating system, of
                                                opening a document and parsing,
                                                indexing and displaying its words
                                                during editing. These visual editors
                                                likewise could select a display location
                                                where user input was received and
                                                convert that display location into a
                                                position or location within the document
                                                structure at which the edit should take
                                                place. Either of these visual editors
                                                would be a suitable base upon which
                                                programming could be added to achieve

Supplemental Joint Claim Construction and                       76                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                         Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 77 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term                 Claim(s)        Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                the claimed functionality of creating
                                                look-up table entries for certain words to
                                                be displayed in pop-up windows
                                                alongside the respective word when
                                                desired by a user.”)

                                                Declaration of V. Madisetti, ¶25-28,
                                                and 31-37.
“…cutting the textual          ’633 patent:                                                  Subject to §112 ¶ 6.
                                                PROPOSED CONSTRUCTION:
source material into a         25, 109          Function: cutting the textual source         Function: “cutting the textual source
plurality of discrete pieces                    material into a plurality of discrete        material into a plurality of discrete
is done automatically”                          pieces                                       pieces is done automatically”
                                                Structure: “a computer having a visual       Structure: None/indefinite
                                                editor and grammar parser that are           Extrinsic Evidence:
                                                utilized to identify words or phrases,
                                                and equivalents thereof”                     Materials from prior Sentius litigations.
                                                INTRINSIC EVIDENCE:                       Declaration of Jon Weissman.
                                                (See visual editor 19 and grammar
                                                parser 23 of Fig. 1 and algorithm
                                                described in Figures 1 and 2 and ‘633
                                                Patent Col. 5:12-25 (“FIG. 1 is a block
                                                schematic diagram of an exemplary
                                                embodiment of the invention that
                                                implements a language learning system.
                                                An electronic book and/or a multi-media
                                                source material is provided as a teaching
                                                resource. A text file 10 and/or a
                                                multimedia source 14, consisting of an
                                                audio/video file 11 and synchronized
Supplemental Joint Claim Construction and                        77                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 78 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                text 13, which may include sound,
                                                images, and/or video is edited during
                                                construction of a linked text database by
                                                a visual editor 19 that used to build a
                                                wordified database 20. The database
                                                sources a grammar parser 23 and a link
                                                engine 22 that builds an index 21 which,
                                                20 in turn, locates each textual and
                                                audio/video reference in the source
                                                material. The index provides a location
                                                for each reference in a database 12 that
                                                includes a relational database engine 15,
                                                and linkable entities, such as text
                                                references 16, audio references 17,
                                                graphic references 18, and the like.”);
                                                7:1-21 (“The actual indexing process is
                                                completed in several steps, including
                                                word cuts, linking, and compilation.
                                                Word Cuts. The word cutting process is
                                                accomplished using a simple visual
                                                editor, for example a point and click
                                                system using a pointing device, such as
                                                a mouse. The process divides the text
                                                into the individual components of text
                                                that are linked with the additional
                                                reference material. The original text is
                                                provided by a publisher in electronic
                                                form in a raw binary text format (e.g. an
                                                ASCII text file or other word processor
                                                file). This text is then divided up into

Supplemental Joint Claim Construction and                       78                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 79 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                the component word or phrases in
                                                preparation for the next step.
                                                Linking. The linking process takes the
                                                text after the word cut process and links
                                                it to an external reference. The database
                                                20 sources a grammar parser 23 and a
                                                link engine 22 that builds an index 21
                                                which, in turn, locates each textual and
                                                audio/video reference in the source
                                                material. In the case of language
                                                learning, the component words and
                                                phrases are linked to a foreign language
                                                dictionary. In other cases, links may be
                                                made to other reference materials, such
                                                as graphics and/or sound.”);
                                                8:29-33 (“The electronic viewer module
                                                provides the following pulldown menus:
                                                File, Edit, Words, View. The File Menu
                                                includes: 1. Open (opens up a book for
                                                reading); 2. Close (closes a book)”); and
                                                8:39-48 (“The Edit Menu Includes: 1.
                                                Undo (undoes a previously deleted entry
                                                in the personal dictionary fields); 2. Cut
                                                (cuts a highlighted block of text in the
                                                personal dictionary fields); 3. Copy
                                                (copies the selected text into the
                                                clipboard in either the electronic viewer
                                                module or the personal dictionary); and
                                                4. Paste (pastes the copied text into the


Supplemental Joint Claim Construction and                        79                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 80 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                target field in the personal
                                                dictionary)”).of the ‘633 Patent)
                                                EXTRINSIC EVIDENCE:
                                                Sentius v. BlackBerry Agreed Claim
                                                Construction Order, p.3, (“Function:
                                                cutting the textual source material into a
                                                plurality of discrete pieces.
                                                Structure: a computer having a visual
                                                editor and grammar parser that are
                                                utilized to cut the text into individual
                                                components of words or phrases, and
                                                equivalents thereof (‘731 patent at 5:7-
                                                19; 7:1-10)”)

                                                Document Image Understanding:
                                                Geometric and Logical Layout, pp. 386-
                                                389. ( “Document Image
                                                Understanding: Geometric and Logical
                                                Layout” by Robert Haralick 1994),
                                                describes how technical documents are
                                                opened and loaded into word processor
                                                software so that its structure may be
                                                determined, and the document may be
                                                cut/parsed into its logical discrete
                                                pieces; e.g., text (words and phrases)
                                                and non-text (images), portions, through
                                                steps such as segmentation. Refer to
                                                Page 386, Col. 1; Page 386, Col. 2; Page
                                                387, Col. 1; Page 389, Col. 1.”)


Supplemental Joint Claim Construction and                        80                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 81 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                A Structure Editor for Abstract
                                                Document Objects, pp. 418, 412, and
                                                430-435. ( “A Structure Editor for
                                                Abstract Document Objects” by Gary
                                                Kimura (1986), is several decades old,
                                                and describes how common operating
                                                systems support document viewers and
                                                editors. It describes how objects are
                                                selected by their absolute or relative
                                                positions when opened, viewed and
                                                edited (See p 418). It also discloses how
                                                selection is done through use of
                                                keystrokes (p 422). Figure 16 describes
                                                the commonly used structure for these
                                                routine features in word processors and
                                                computer operating systems, with
                                                support for common editing and
                                                viewing operations (p 430- p 435)
                                                including type, move, copy, edit, delete,
                                                and other such commands on objects. It
                                                also explains the routine nature of
                                                display operations (“'Formatting and
                                                viewing a document for editing or
                                                reading involves mapping its abstract
                                                representation to a concrete
                                                representation (formatting) and then to a
                                                display (viewing). The functions
                                                described here are used for both editing
                                                and reading; they are two distinct
                                                functions:

Supplemental Joint Claim Construction and                       81                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 82 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                • Viewing or visiting an object. This
                                                involves creating windows on the screen
                                                that correspond to the structure of the
                                                document
                                                •Putting a concrete image inside each
                                                window. The content of a window either
                                                corresponds to the object's raw data or is
                                                the result of a formatting operation.”) (p.
                                                422).”)
                                                Document Formatting Systems, pp. 419-
                                                420, 422, 432 and 444-449. (“Document
                                                Formatting Systems: Survey, Concepts
                                                and Issues”, by Furuta et al (1982)
                                                surveys document editing and viewing
                                                systems available several decades ago
                                                and the routine support for typical
                                                operations from the operating systems
                                                and the editors. It discloses allocating,
                                                mapping and placing objects (p 420, p
                                                447-449). (“Within the object model
                                                framework, we can consider the major
                                                operations of document processing as
                                                mappings from objects to objects.
                                                Editing operations are defined as
                                                mappings from either abstract to
                                                abstract objects or concrete to concrete
                                                objects. Conventional text editing
                                                operations map logical text objects to
                                                logical text objects; for example, a text
                                                insertion or deletion may be a mapping
Supplemental Joint Claim Construction and                        82                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 83 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                from strings to strings or from
                                                paragraphs to paragraphs. Also, editing
                                                operations on an already formatted
                                                document produce concrete objects from
                                                concrete objects. An example of this
                                                type of editing is interactively inserting
                                                or deleting text from an already
                                                formatted paragraph, thereby mapping
                                                concrete paragraphs to concrete
                                                paragraphs; interactive layout operations
                                                such as moving formatted text, tables, or
                                                figures around a document are also in
                                                this category.”) (p. 419)(“The abstract
                                                document editor is a graphic version of
                                                the abstract object module and uses the
                                                window object module. The editor
                                                understands four classes of commands:
                                                structural viewing, content viewing,
                                                structural editing, and data editing.”)(p.
                                                432).”)
                                                Ten Years of Window Systems, pp. 35-
                                                37. (“Ten Years of Window Systems –
                                                A Retrospective View” by Warren
                                                Teitelman, discloses how window
                                                systems and languages such as
                                                Smalltalk directly supported “cut and
                                                paste”, and how text could be selected
                                                and inserted through use of inbuilt
                                                commands (p 36). Also disclosed is the


Supplemental Joint Claim Construction and                       83                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 84 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                use of address spaces in Smalltalk 76
                                                and Smalltalk 1980.”)
                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike,
                                                the use of addresses and offsets are
                                                disclosed (See p 6-8). The use of the
                                                mouse for interactive editing for the
                                                typical operations, such a select, delete,
                                                cut and paste, etc. is also disclosed in
                                                Figure 2 and Figure 4, for instance. The
                                                routine use of pointers, offsets and
                                                addresses is also disclosed (See p 18).”)

                                                U.S. Patent Nos, 5,436,637 and
                                                5,581,670. (“In US Patent 5,436,637,
                                                the use of standard operations such as
                                                cut, paste, open, copy, delete, is shown
                                                in Figure 6A-F (See also Col 2). Use of
                                                offsets and addresses is also disclosed
                                                (See Col 13)”)
                                                (“The ability to convert bitmap positions
                                                to locations within the document data
                                                structures is disclosed in US Patent
                                                5,581,670 (See Col 4 and Col 4).
                                                Typical operations such as cut & paste,
                                                delete and other selection operations are
                                                disclosed (See Col 33-36).”)

                                                Emacs - Version 18.59 and VI- Version
                                                3.0. (“Emacs -Version 18.59

Supplemental Joint Claim Construction and                        84                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 85 of 124



                                                U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                VI (VIM) Version 3.0
                                                (ftp://ftp.vim.org/pub/vim/unix) are
                                                examples of two known visual editors
                                                that were capable, in conjunction with a
                                                processor’s operating system, of
                                                opening a document and parsing,
                                                indexing and displaying its words
                                                during editing. These visual editors
                                                likewise could select a display location
                                                where user input was received and
                                                convert that display location into a
                                                position or location within the document
                                                structure at which the edit should take
                                                place. Either of these visual editors
                                                would be a suitable base upon which
                                                programming could be added to achieve
                                                the claimed functionality of creating
                                                look-up table entries for certain words to
                                                be displayed in pop-up windows
                                                alongside the respective word when
                                                desired by a user.”)
                                                Declaration of V. Madisetti, ¶33, 39,
                                                100; 103-109.




Supplemental Joint Claim Construction and                       85                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                         Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 86 of 124



      B.        U.S. Patent No. 7,672,985

                                                 U.S. PATENT NO. 7,672,985
    Disputed Term                Claim(s)         Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                     and Supporting Evidence                     and Supporting Evidence
“the content”                 ’985 patent: 2,                                                Indefinite
                                                PROPOSED CONSTRUCTION:
                              12                the identified content external to the
                                                document.                                    Intrinsic Evidence:
                                                                                             Claims 1, 2, 11, 12
                                                INTRINSIC EVIDENCE:
                                                (‘985 Patent, Abstract (“A term can be
                                                selected by applying various rules.”);
                                                Col. 2:31-52 (“Once the list of terms is
                                                assembled, individual terms are assigned
                                                to experts to provide supplemental
                                                information on the term. A utility is
                                                provided to the expert that manages term
                                                assignments, allows the expert to analyze
                                                the term in context by showing
                                                expandable examples of its use in the
                                                corpus of documents, and provides the
                                                interface for entry of supplemental
                                                information as well as meta-data to help
                                                characterize the supplemental
                                                information.
                                                Utilities are provided to the publisher
                                                that allow them to establish the rules for
                                                choosing the supplemental information
                                                which should appear for a term, for
                                                tagging the term on the page, and for
                                                designing the presentation window for
                                                that supplemental information.


Supplemental Joint Claim Construction and                        86                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 87 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                A content publisher wishing to provide
                                                links from woods and phrases in a
                                                document to the supplemental
                                                information contained in the database
                                                installs an automated tagging engine (the
                                                RichLink Processor) within their
                                                network. The RichLink Processor
                                                automatically downloads, from the
                                                central database, the data structures
                                                necessary to perform high-speed tagging
                                                of the text and to execute the tagging
                                                rules without requiring a connection to
                                                the database at the time of tagging,
                                                although it remains possible to do so.”);

                                                Col. 3:33-36 (“FIG. 1 illustrates the
                                                network of modules 100, that along with
                                                human expert analysis, performs
                                                interrelated functions that automatically
                                                create and deliver database content in the
                                                environment of online browsing and/or
                                                advertising.”);

                                                3:46-48 (“the Richlink Processor that
                                                tags documents, the content delivery
                                                system for presenting embedded
                                                information and an editing Suite for
                                                modifying user options.”);



Supplemental Joint Claim Construction and                       87                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 88 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                4:14-26 (“This module 240 is a library
                                                that contains all terms and associated
                                                content that can be sorted and queried,
                                                using business criteria to organize into
                                                dictionaries of similar information.
                                                Content types such as text, image,
                                                Sound, Video, mixed media, and forms
                                                may be stored in this database. There is a
                                                one-to-many relationship developed
                                                between matching terms and content
                                                associated with matching terms. Content
                                                may be identified in a number of ways to
                                                allow automated identification of the
                                                dictionary to which it belongs. Examples
                                                of identification information are the
                                                publisher name, sponsor name, site
                                                name, readership, and sponsorship dates.
                                                Content may also be associated with
                                                metadata to allow automated
                                                identification of the category to which it
                                                belongs.);

                                                4:60-5:21 (“A user of the system has a
                                                home page portal which links them to
                                                parts of the system and provides access
                                                to personalized content such as news,
                                                products and service announcements and
                                                promotional items. The homepage
                                                includes features such as focused page
                                                content, based on the user's profile and

Supplemental Joint Claim Construction and                       88                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 89 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                preferences. The homepage also contains
                                                user information, such as user rights,
                                                events, links to account management and
                                                eCommerce modules, links to
                                                eMarketing modules, links to RichLink
                                                Contextual Content server modules, links
                                                to a Support and product website, forum
                                                links and news, success stories and
                                                product announcements.
                                                View/Edit Account Information 420 This
                                                module enables customer modification
                                                of account information, such as contact
                                                and technical information. From this
                                                module a user is able to view and edit
                                                contact information, view and edit
                                                technical information, view account
                                                balances and invoices, view and edit
                                                payment methods, view licenses, select
                                                newsletter options, and specify the
                                                contents of a user home page.
                                                System Rights Administration 430
                                                This module enables companies to assign
                                                role-based privileges to a user. For
                                                example, the role of marketing manager
                                                has privileges related to marketing. Such
                                                as, editing the appearance of the
                                                RichLink Content Window. The role of
                                                an editor has privileges related to
                                                content, Such as editing and adding
                                                content for terms. Email can be used to

Supplemental Joint Claim Construction and                       89                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 90 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                notify users of their privileges and of any
                                                privilege changes. Error-checking
                                                routines are present which ensure the
                                                proper privileges are assigned.”)

                                                8:35-9:13 (“RichLink Processor 910
                                                This module takes normal source pages
                                                and automatically enhances them
                                                through links to content from a variety of
                                                Sources, such as authoritative reference
                                                works and dictionaries, dictionaries of
                                                syndicated content, customer-created
                                                dictionaries, and dictionaries of
                                                sponsored terminology allowing third
                                                parties to attach advertising content to
                                                occurrences of terms on sites or through
                                                tags which identify and provide
                                                information about the terms they
                                                surround. The result is an enhanced page
                                                175 that contains links to the additional
                                                content. Processing may occur in real-
                                                time between page request and page
                                                display in a web server environment or it
                                                may occur offline as a pre-processing
                                                step to publishing documents. The
                                                process can be performed on common
                                                file types such as XML, HTML, RTF
                                                Word documents, and Adobe Acrobat
                                                PDF files.


Supplemental Joint Claim Construction and                        90                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 91 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                The Richlink Processor interacts with the
                                                Template Object 930 to identify the rules
                                                that should be used in processing and the
                                                Lexicon Object 920 to identify what
                                                terms should be tagged in the Source
                                                text. Tags in the page identify whether a
                                                page should be processed by the
                                                RichLink Processor or not, denote
                                                sections of a page to be processed, and
                                                indicate the template that should be used
                                                in processing that page/section.
                                                Tags may be inserted to identify page-
                                                level metadata criteria that should be
                                                used to limit the result set when tagging
                                                the page. For example, a tag may be
                                                inserted into the page identifying the
                                                page as belonging to the category “Video
                                                Games.” This tag can then be used to
                                                limit matches to terms or annotations
                                                that have also been identified as
                                                belonging to the category “Video
                                                Games”. Page-level metadata tags may
                                                be inserted ahead of time or when the
                                                page is dynamically constructed.
                                                When a file is sent to the RichLink
                                                Processor, several operations can be
                                                optionally run on the text. The text may
                                                be parsed, the document categorized, and
                                                page-level meta data tags added to the
                                                page. The document content may be

Supplemental Joint Claim Construction and                       91                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 92 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                summarized. Matches between terms on
                                                the page and terms occurring in the
                                                Lexicon Object for dictionaries specified
                                                by the template used with this page are
                                                identified. A tag is created around
                                                matched terms if meta data or other
                                                criteria are met. Typically this tag is a
                                                hyperlink that leads to additional
                                                annotational content, however additional
                                                tag structures can be used. Finally, the
                                                document may be inserted into the Term
                                                Database as annotational content for
                                                identified category key-words.”)

                                                (‘349 Patent, Claim 1, 6, 15, 20 and 31)

                                                File History:
                                                A Method of Specifying Links in
                                                Hypermedia, WO 95/04974, pps. 1-4.
                                                (cited in prosecution)
                                                Declaration of V. Madisetti, ¶124-126.
“the supplemental           ’985 patent: 6,     PROPOSED CONSTRUCTION:                      Indefinite
content”                    16, 22, 23          the identified content external to the
                                                document                                    Intrinsic Evidence:
                                                INTRINSIC EVIDENCE:                         Claims 1, 6, 11, 16, 21, 22, 23
                                                (‘985 Patent, Abstract (“A method and
                                                apparatus are disclosed which
                                                automatically build a database by
                                                automatically identifying a term of
                                                interest and building a term database

Supplemental Joint Claim Construction and                       92                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 93 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                with supplemental content from a
                                                assigned source for that term”);

                                                2:31-52 (“Once a list of terms is
                                                assembled, individual terms are assigned
                                                to experts to provide Supplemental
                                                information on the term. A utility is
                                                provided to the expert that manages term
                                                assignments, allows the expert to analyze
                                                the term in context by showing
                                                expandable examples of its use in the
                                                corpus of documents, and provides the
                                                interface for entry of Supplemental
                                                information as well as meta-data to help
                                                characterize the Supplemental
                                                information.
                                                Utilities are provided to the publisher
                                                that allow them to establish the rules for
                                                choosing the Supplemental information
                                                which should appear for a term, for
                                                tagging the term on the page, and for
                                                designing the presentation window for
                                                that Supplemental information.
                                                A content publisher wishing to provide
                                                links from words and phrases in a
                                                document to the Supplemental
                                                information contained in the database
                                                installs an automated tagging engine (the
                                                RichLink Processor) within their
                                                network. The RichLink Processor
                                                automatically downloads, from the
                                                central database, the data structures
                                                necessary to perform high-speed tagging
                                                of the text and to execute the tagging
                                                rules without requiring a connection to

Supplemental Joint Claim Construction and                       93                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 94 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term               Claim(s)          Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                     and Supporting Evidence                     and Supporting Evidence
                                                the database at the time of tagging,
                                                although it remains possible to do so.”)
                                                ‘985 Patent, Claims 6, 16, 22, 23, 29, 33,
                                                34;
                                                ‘349 Patent, Claims 1, 6, 15, 20, 31.
                                                File History:
                                                A Method of Specifying Links in
                                                Hypermedia, WO 95/04974, pps. 1-4.
                                                (cited in prosecution)
                                                Declaration of V. Madisetti, ¶124-126.
“term module for parsing      ’985 patent: 11   PROPOSED CONSTRUCTION:                       Subject to §112 ¶ 6.
one or more documents to                        Function: parsing one or more                Function (agreed): “parsing one or
identify at least one term                      documents to identify at least one term      more documents to identify at least one
based on at least one rule”                     based on at least one rule
                                                                                             term based on at least one rule”
                                                Structure: a computer processor in
                                                conjunction with executable code for         Structure: None/indefinite
                                                instructing the computer processor to
                                                parse one or more documents to identify      Intrinsic Evidence:
                                                at least one term based on at least one
                                                rule, and equivalents thereof                2:21-30; 6:50-7:4; 9:1-13; Fig. 7; Sept.
                                                DICTIONARY/TREATISE                          14, 2009 Response to Office Action at
                                                DEFINITIONS:                                 11-12, 13-14; Dec. 1, 2009 Examiner
                                                Microsoft Press Computer Dictionary.         Interview Summary; Dec. 28, 2009
                                                The Comprehensive Standard For               Notice of Allowance at 2-10.
                                                Business, School, Library, and Home
                                                (1994), page 292 (“to break input into       Extrinsic Evidence:
                                                smaller chunks so that a program can act     Materials from prior Sentius litigations.
                                                upon the information”)
                                                IBM Dictionary of Computing (1994),          Declaration of Jon Weissman.
                                                p. 439 (module) (1) In programming
                                                languages, a language construct that
Supplemental Joint Claim Construction and                       94                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 95 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                consists of procedures or data
                                                declarations and that can interact with
                                                other such constructs; for example, in
                                                Ada, a package; in FORTRAN, a
                                                program unit; in P1../1, an external
                                                procedure. (I) (2) A program unit that is
                                                discrete and identifiable with respect to
                                                compiling, combining with other units,
                                                and loading; for example, the input to or
                                                output from an assembler, compiler,
                                                linkage editor, or executive routine. (A)
                                                (3) A packaged functional hardware unit
                                                designed for use with other components.
                                                (A) (4) A part of a program that usually
                                                performs a Particular function or related
                                                functions. (5) In FORTRAN, an external
                                                program unit that contains or accesses
                                                definitions to be accessed by other
                                                program units. See standard module. (6)
                                                See bound control module, control
                                                module, disk storage module, load
                                                module, object module, programming
                                                module, source module, unbound control
                                                module. (7) Synonymous with program
                                                unit. (8) See also encapsulated type, run
                                                file.

                                                INTRINSIC EVIDENCE:
                                                (‘985 Patent, Figures 1, 7, 9A and 9B
                                                and 2:21-26 (“The process begins by
                                                identifying terms of interest within a
                                                corpus of documents. Term identification
                                                may be accomplished by crawling and
                                                parsing the corpus to select terms

Supplemental Joint Claim Construction and                       95                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 96 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                through application of rules, such as, a
                                                term was not previously in the database,
                                                an unusually frequent use of the term,
                                                the term is an article, or the term is an
                                                unusual part of speech.”);

                                                6:53-57 (“The term finder module
                                                performs a full text index of a corpus of
                                                documents such as a website and
                                                generates a list of terms that may be of
                                                interest 700. The term finder is directed
                                                to a top-level folder and then recursively
                                                crawls through that folder and every sub-
                                                folder searching for all files that match a
                                                specified file type or types.”);

                                                7:35-52 (“Terms from the database are
                                                tagged in Source documents 760 using
                                                the RichLink Processor or other
                                                automated methods such as those
                                                disclosed in U.S. Pat. No. 5,822,720,
                                                System and method for linking streams
                                                of multimedia data for reference material
                                                for display, Oct. 13, 1998, Bookman et
                                                al. The tag can serve functions such as
                                                linking to a RichLink Content Window
                                                containing additional information or
                                                marking the term for an application
                                                performing further processing of the
                                                page. The final result 770 is a tagged and

Supplemental Joint Claim Construction and                        96                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 97 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                annotated enhanced document 175.
                                                The RichLink Content Window 170,
                                                which displays information related to the
                                                term, is available by clicking on a tagged
                                                term. The information contained in a
                                                RichLink Content Window comes from a
                                                multitude of sources including
                                                annotations added by experts 740,
                                                related products or services, sponsorship
                                                information, information from content
                                                syndicators, translations and reference
                                                works.
                                                Term List Editor 620”);

                                                8:35-50 (“RichLink Processor 910
                                                This module takes normal source pages
                                                and automatically enhances them
                                                through links to content from a variety of
                                                sources, such as authoritative reference
                                                works and dictionaries, dictionaries of
                                                syndicated content, customer-created
                                                dictionaries, and dictionaries of
                                                sponsored terminology allowing third
                                                parties to attach advertising content to
                                                occurrences of terms on sites or through
                                                tags which identify and provide
                                                information about the terms they
                                                surround. The result is an enhanced
                                                page 175 that contains links to the
                                                additional content. Processing may

Supplemental Joint Claim Construction and                       97                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 98 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                occur in real-time between page request
                                                and page display in a web server
                                                environment or it may occur offline as a
                                                pre-processing step to publishing
                                                documents. The process can be
                                                performed on common file types such as
                                                XML, HTML, RTF, Word documents,
                                                and Adobe Acrobat PDF files.”);

                                                8:51-58; (“The Richlink Processor
                                                interacts with the Template Object 930
                                                to identify the rules that should be used
                                                in processing and the Lexicon Object
                                                920 to identify what terms should be
                                                tagged in the Source text. Tags in the
                                                page identify whether a page should be
                                                processed by the RichLink Processor or
                                                not, denote sections of a page to be
                                                processed, and indicate the template that
                                                should be used in processing that
                                                page/section.”);

                                                9:1-4 (“When a file is sent to the
                                                RichLink Processor, several operations
                                                can be optionally run on the text. The
                                                text may be parsed, the document
                                                categorized, and page-level meta data
                                                tags added to the page.”);



Supplemental Joint Claim Construction and                       98                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 99 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term               Claim(s)          Sentius’ Proposed Construction                 Zoho’s Proposed Construction
                                                     and Supporting Evidence                       and Supporting Evidence
                                                9:37-42 (“The Template Object provides
                                                a local representation of the Template
                                                that contains the rules for processing and
                                                linking a file so a direct connection to
                                                the Template Database is not required
                                                and the Template Database may be on a
                                                remote server from the RichLink
                                                Processor.”); ‘349 Patent, Claims 1, 31)

                                                EXTRINSIC EVIDENCE:
                                                Sentius v. Microsoft Claim Construction
                                                Order, dated January 9, 2014 (Dkt. 66) p.
                                                2 (“Function: parsing one or more
                                                documents to identify at least one term
                                                based on at least one rule

                                                Structure: a computer processor in
                                                conjunction with executable code for
                                                instructing the computer processor to
                                                parse one or more documents to identify
                                                at least one term based on at least one
                                                rule, and equivalents thereof”)
                                                Declaration of V. Madisetti, ¶50, 95-
                                                98, and 127-131.
“processing module for        ’985 patent: 11   PROPOSED CONSTRUCTION:                         Subject to §112 ¶ 6.
identifying content for the                     Function: “identifying content for the at      Function (agreed): “identifying content
at least one term”                              least one term”                                for the at least one term”
                                                Structure: “a computer processor in
                                                conjunction with executable code for           Structure: None/indefinite
                                                instructing the computer processor to use
                                                a data object to identify content for the at   Intrinsic Evidence:
                                                least one term, and equivalents thereof”

Supplemental Joint Claim Construction and                        99                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 100 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                INTRINSIC EVIDENCE:                           2:21-30; 6:44-49; 8:34-9:17; 9:17-58;
                                                (‘985 Patent, Figures 1, 7, 9A and 9B         Sept. 14, 2009 Response to Office
                                                and 2:44-56 (“A content publisher             Action at 11-12, 13-14; Dec. 1, 2009
                                                wishing to provide links from woods and       Examiner Interview Summary; Dec. 28,
                                                phrases in a document to the                  2009 Notice of Allowance at 2-10.
                                                supplemental information contained in         Extrinsic Evidence:
                                                the database installs an automated
                                                tagging engine (the RichLink Processor)       Materials from prior Sentius litigations.
                                                within their network. The RichLink            Declaration of Jon Weissman.
                                                Processor automatically downloads,
                                                from the central database, the data
                                                structures necessary to perform high-
                                                speed tagging of the text and to execute
                                                the tagging rules without requiring a
                                                connection to the database at the time of
                                                tagging, although it remains possible to
                                                do so. The RichLink Processor performs
                                                routine synchronization of its data
                                                structures with the database to insure that
                                                changes to content within the database,
                                                tagging rules, or presentation rules aare
                                                reflected locally.”);

                                                7:35-44 (“Terms from the database are
                                                tagged in Source documents 760 using
                                                the RichLink Processor or other
                                                automated methods such as those
                                                disclosed in U.S. Pat. No. 5,822,720,
                                                System and method for linking streams
                                                of multimedia data for reference material

Supplemental Joint Claim Construction and                       100                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 101 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                for display, Oct. 13, 1998, Bookman et
                                                al. The tag can serve functions such as
                                                linking to a RichLink Content Window
                                                containing additional information or
                                                marking the term for an application
                                                performing further processing of the
                                                page. The final result 770 is a tagged and
                                                annotated enhanced document 175.”);

                                                8:36-50 (“This module takes normal
                                                source pages and automatically enhances
                                                them through links to content from a
                                                variety of Sources, such as authoritative
                                                reference works and dictionaries,
                                                dictionaries of syndicated content,
                                                customer-created dictionaries, and
                                                dictionaries of sponsored terminology
                                                allowing third parties to attach
                                                advertising content to occurrences of
                                                terms on sites or through tags which
                                                identify and provide information about
                                                the terms they surround. The result is an
                                                enhanced page 175 that contains links to
                                                the additional content. Processing may
                                                occur in real-time between page request
                                                and page display in a web server
                                                environment or it may occur offline as a
                                                pre-processing step to publishing
                                                documents. The process can be
                                                performed on common file types such as

Supplemental Joint Claim Construction and                       101                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 102 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                XML, HTML, RTF Word documents,
                                                and Adobe Acrobat PDF files.”);

                                                8:51-58; (“The Richlink Processor
                                                interacts with the Template Object 930
                                                to identify the rules that should be used
                                                in processing and the Lexicon Object
                                                920 to identify what terms should be
                                                tagged in the Source text. Tags in the
                                                page identify whether a page should be
                                                processed by the RichLink Processor or
                                                not, denote sections of a page to be
                                                processed, and indicate the template that
                                                should be used in processing that
                                                page/section.”);

                                                9:1-12 (“When a file is sent to the
                                                RichLink Processor, several operations
                                                can be optionally run on the text. The
                                                text may be parsed, the document
                                                categorized, and page-level meta data
                                                tags added to the page. The document
                                                content may be summarized. Matches
                                                between terms on the page and terms
                                                occurring in the Lexicon Object for
                                                dictionaries specified by the template
                                                used with this page are identified. A tag
                                                is created around matched terms if meta
                                                data or other criteria are met.


Supplemental Joint Claim Construction and                       102                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 103 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                Typically this tag is a hyperlink that
                                                leads to additional annotational content,
                                                however additional tag structures can be
                                                used. Finally, the document may be
                                                inserted into the Term Database as
                                                annotational content for identified
                                                category key words.”);

                                                4:20-26 (“Content may be identified in a
                                                number of ways to allow automated
                                                identification of the dictionary to which
                                                it belongs. Examples of identification
                                                information are the publisher name,
                                                sponsor name, site name, readership, and
                                                sponsorship dates. Content may also be
                                                associated with metadata to allow
                                                automated identification of the category
                                                to which it belongs.”)

                                                EXTRINSIC EVIDENCE:
                                                Sentius v. Microsoft Claim Construction
                                                Order, p. 2
                                                Function: "identifying content for the at
                                                least one term".
                                                Structure: a computer processor in
                                                conjunction with executable code for
                                                instructing the computer processor to
                                                identify content for the at least one term,
                                                and equivalents thereof”)
                                                Declaration of V. Madisetti, ¶132-135.

Supplemental Joint Claim Construction and                       103                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                       Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 104 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term               Claim(s)          Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
“means for parsing one or     ’985 patent: 20                                              Subject to §112 ¶ 6.
                                                PROPOSED CONSTRUCTION:
more documents to                               Subject to §112 ¶ 6.                       Function: “parsing one or more
identify at least one term                                                                 documents to identify at least one term
based on at least one rule”                     Function (Agreed) “parsing one or more
                                                                                           based on at least one rule”
                                                documents to identify at least one term
                                                based on at least one rule”                Structure: None/indefinite
                                                Structure: “a computer processor in
                                                conjunction with executable code for       Intrinsic Evidence:
                                                instructing the computer processor to      2:21-30; 6:50-7:4; 9:1-13; Fig. 7; Sept.
                                                parse one or more documents to identify    14, 2009 Response to Office Action at
                                                at least one term based on at least one    11-12, 13-14; Dec. 1, 2009 Examiner
                                                rule, and equivalents thereof              Interview Summary; Dec. 28, 2009
                                                DICTIONARY/TREATISE                        Notice of Allowance at 2-10.
                                                DEFINITIONS:                               Extrinsic Evidence:
                                                Microsoft Press Computer Dictionary.
                                                The Comprehensive Standard For             Materials from prior Sentius litigations.
                                                Business, School, Library, and Home        Declaration of Jon Weissman.
                                                (1994), page 292 (“to break input into
                                                smaller chunks so that a program can act
                                                upon the information”)

                                                INTRINSIC EVIDECE:
                                                (’985 Patent, Claim 1, ’349 Patent,
                                                Claim 1)
                                                (‘985 Patent) Figures 1, 7, 9A and 9B
                                                and 2:21-26 (“The process begins by
                                                identifying terms of interest within a
                                                corpus of documents. Term identification
                                                may be accomplished by crawling and

Supplemental Joint Claim Construction and                       104                                   Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 105 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                parsing the corpus to select terms
                                                through application of rules, such as, a
                                                term was not previously in the database,
                                                an unusually frequent use of the term,
                                                the term is an article, or the term is an
                                                unusual part of speech.”);

                                                6:53-57 (“The term finder module
                                                performs a full text index of a corpus of
                                                documents such as a website and
                                                generates a list of terms that may be of
                                                interest 700. The term finder is directed
                                                to a top-level folder and then recursively
                                                crawls through that folder and every sub-
                                                folder searching for all files that match a
                                                specified file type or types.”);

                                                8:51-58; (“The Richlink Processor
                                                interacts with the Template Object 930
                                                to identify the rules that should be used
                                                in processing and the Lexicon Object
                                                920 to identify what terms should be
                                                tagged in the Source text. Tags in the
                                                page identify whether a page should be
                                                processed by the RichLink Processor or
                                                not, denote sections of a page to be
                                                processed, and indicate the template that
                                                should be used in processing that
                                                page/section.”);


Supplemental Joint Claim Construction and                       105                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 106 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                9:1-4 (“When a file is sent to the
                                                RichLink Processor, several operations
                                                can be optionally run on the text. The
                                                text may be parsed, the document
                                                categorized, and page-level meta data
                                                tags added to the page.”);

                                                9:37-42 (“The Template Object provides
                                                a local representation of the Template
                                                that contains the rules for processing and
                                                linking a file so a direct connection to
                                                the Template Database is not required
                                                and the Template Database may be on a
                                                remote server from the RichLink
                                                Processor.”);
                                                Claims 1, 21; ‘349 Patent, Claims 1, 31

                                                EXTRINSIC EVIDENCE:

                                                Document Image Understanding:
                                                Geometric and Logical Layout, pp. 386-
                                                389. ( “Document Image Understanding:
                                                Geometric and Logical Layout” by
                                                Robert Haralick 1994), describes how
                                                technical documents are opened and
                                                loaded into word processor software so
                                                that its structure may be determined, and
                                                the document may be cut/parsed into its
                                                logical discrete pieces; e.g., text (words
                                                and phrases) and non-text (images),

Supplemental Joint Claim Construction and                       106                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 107 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                portions, through steps such as
                                                segmentation. Refer to Page 386, Col. 1;
                                                Page 386, Col. 2; Page 387, Col. 1; Page
                                                389, Col. 1.”)

                                                A Structure Editor for Abstract
                                                Document Objects, pp. 418, 412, and
                                                430-435. ( “A Structure Editor for
                                                Abstract Document Objects” by Gary
                                                Kimura (1986), is several decades old,
                                                and describes how common operating
                                                systems support document viewers and
                                                editors. It describes how objects are
                                                selected by their absolute or relative
                                                positions when opened, viewed and
                                                edited (See p 418). It also discloses how
                                                selection is done through use of
                                                keystrokes (p 422). Figure 16 describes
                                                the commonly used structure for these
                                                routine features in word processors and
                                                computer operating systems, with
                                                support for common editing and viewing
                                                operations (p 430- p 435) including type,
                                                move, copy, edit, delete, and other such
                                                commands on objects. It also explains
                                                the routine nature of display operations
                                                (“'Formatting and viewing a document
                                                for editing or reading involves mapping
                                                its abstract representation to a concrete
                                                representation (formatting) and then to a

Supplemental Joint Claim Construction and                      107                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 108 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                     and Supporting Evidence                    and Supporting Evidence
                                                display (viewing). The functions
                                                described here are used for both editing
                                                and reading; they are two distinct
                                                functions:
                                                • Viewing or visiting an object. This
                                                involves creating windows on the screen
                                                that correspond to the structure of the
                                                document
                                                •Putting a concrete image inside each
                                                window. The content of a window either
                                                corresponds to the object's raw data or is
                                                the result of a formatting operation.”) (p.
                                                422).”)
                                                Document Formatting Systems, pp. 419-
                                                420, 422, 432 and 444-449. (“Document
                                                Formatting Systems: Survey, Concepts
                                                and Issues”, by Furuta et al (1982)
                                                surveys document editing and viewing
                                                systems available several decades ago
                                                and the routine support for typical
                                                operations from the operating systems
                                                and the editors. It discloses allocating,
                                                mapping and placing objects (p 420, p
                                                447-449). (“Within the object model
                                                framework, we can consider the major
                                                operations of document processing as
                                                mappings from objects to objects.
                                                Editing operations are defined as
                                                mappings from either abstract to abstract
                                                objects or concrete to concrete objects.
Supplemental Joint Claim Construction and                       108                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 109 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                Conventional text editing operations map
                                                logical text objects to logical text
                                                objects; for example, a text insertion or
                                                deletion may be a mapping from strings
                                                to strings or from paragraphs to
                                                paragraphs. Also, editing operations on
                                                an already formatted document produce
                                                concrete objects from concrete objects.
                                                An example of this type of editing is
                                                interactively inserting or deleting text
                                                from an already formatted paragraph,
                                                thereby mapping concrete paragraphs to
                                                concrete paragraphs; interactive layout
                                                operations such as moving formatted
                                                text, tables, or figures around a
                                                document are also in this category.”) (p.
                                                419)(“The abstract document editor is a
                                                graphic version of the abstract object
                                                module and uses the window object
                                                module. The editor understands four
                                                classes of commands: structural viewing,
                                                content viewing, structural editing, and
                                                data editing.”)(p. 432).”)
                                                Ten Years of Window Systems, pp. 35-
                                                37. (“Ten Years of Window Systems – A
                                                Retrospective View” by Warren
                                                Teitelman, discloses how window
                                                systems and languages such as Smalltalk
                                                directly supported “cut and paste”, and
                                                how text could be selected and inserted

Supplemental Joint Claim Construction and                      109                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 110 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                through use of inbuilt commands (p 36).
                                                Also disclosed is the use of address
                                                spaces in Smalltalk 76 and Smalltalk
                                                1980.”)
                                                The Text Editor Sam, pp.6-8 and 18.
                                                (“The Text Editor Sam: by Rob Pike, the
                                                use of addresses and offsets are disclosed
                                                (See p 6-8). The use of the mouse for
                                                interactive editing for the typical
                                                operations, such a select, delete, cut and
                                                paste, etc. is also disclosed in Figure 2
                                                and Figure 4, for instance. The routine
                                                use of pointers, offsets and addresses is
                                                also disclosed (See p 18).”)

                                                U.S. Patent Nos, 5,436,637 and
                                                5,581,670. (“In US Patent 5,436,637, the
                                                use of standard operations such as cut,
                                                paste, open, copy, delete, is shown in
                                                Figure 6A-F (See also Col 2). Use of
                                                offsets and addresses is also disclosed
                                                (See Col 13)”)
                                                (“The ability to convert bitmap positions
                                                to locations within the document data
                                                structures is disclosed in US Patent
                                                5,581,670 (See Col 4 and Col 4). Typical
                                                operations such as cut & paste, delete
                                                and other selection operations are
                                                disclosed (See Col 33-36).”)


Supplemental Joint Claim Construction and                       110                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 111 of 124



                                                  U.S. PATENT NO. 7,672,985
    Disputed Term                Claim(s)          Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                      and Supporting Evidence                      and Supporting Evidence
                                                 Emacs - Version 18.59 and VI- Version
                                                 3.0. (“Emacs -Version 18.59
                                                 (ftp://ftp.gnu.org/old-gnu/emacs/) and VI
                                                 (VIM) Version 3.0
                                                 (ftp://ftp.vim.org/pub/vim/unix) are
                                                 examples of two known visual editors
                                                 that were capable, in conjunction with a
                                                 processor’s operating system, of opening
                                                 a document and parsing, indexing and
                                                 displaying its words during editing.
                                                 These visual editors likewise could select
                                                 a display location where user input was
                                                 received and convert that display
                                                 location into a position or location within
                                                 the document structure at which the edit
                                                 should take place. Either of these visual
                                                 editors would be a suitable base upon
                                                 which programming could be added to
                                                 achieve the claimed functionality of
                                                 creating look-up table entries for certain
                                                 words to be displayed in pop-up
                                                 windows alongside the respective word
                                                 when desired by a user.”)
                                                 Declaration of V. Madisetti, ¶18, 47,
                                                 50, 59-60, 80, 95-98, 103-109, 123, 127-
                                                 131, 140.
“means for identifying         ’985 patent: 20                                                 Subject to §112 ¶ 6.
                                                 PROPOSED CONSTRUCTION:
content for the at least one                     Function (agreed) “identifying content        Function: “identifying content for the at
term”                                            for the at least one term”                    least one term”

Supplemental Joint Claim Construction and                        111                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 112 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                     and Supporting Evidence                     and Supporting Evidence
                                                Structure: “a computer processor in          Structure: None/indefinite
                                                conjunction with executable code for
                                                instructing the computer processor to use Intrinsic Evidence:
                                                a data object to identify content for the at
                                                least one term, and equivalents thereof      2:21-30; 6:44-49; 8:34-9:17; 9:17-58;
                                                                                             Dec. 1, 2009 Examiner Interview
                                                INTRINSIC EVIDENCE:(‘349 Patent,             Summary; Dec. 28, 2009 Notice of
                                                Claim 15); (‘985 Patent, Claims 1, 11,       Allowance at 2-10.
                                                21, 36, and 6:44-49 (“Term Discovery
                                                Utilities 125 FIG. 6 illustrates the         Extrinsic Evidence:
                                                modules in this core component group         Materials from prior Sentius litigations.
                                                125 that automate the process of
                                                discovering and collecting terminology.      Declaration of Jon Weissman.
                                                The terms in the list can then be made
                                                available for sponsorship or have content
                                                associated with them through the
                                                Content Manager 1120 module.”),
                                                8:35-67 (“RichLink Processor 910.
                                                This module takes normal source pages
                                                and automatically enhances them
                                                through links to content from a variety of
                                                Sources, such as authoritative reference
                                                works and dictionaries, dictionaries of
                                                syndicated content, customer-created
                                                dictionaries, and dictionaries of
                                                sponsored terminology allowing third
                                                parties to attach advertising content to
                                                occurrences of terms on sites or through
                                                tags which identify and provide
                                                information about the terms they
                                                surround. The result is an enhanced page
Supplemental Joint Claim Construction and                       112                                     Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 113 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                175 that contains links to the additional
                                                content. Processing may occur in real-
                                                time between page request and page
                                                display in a web server environment or it
                                                may occur offline as a pre-processing
                                                step to publishing documents. The
                                                process can be performed on common
                                                file types such as XML, HTML, RTF
                                                Word documents, and Adobe Acrobat
                                                PDF files.
                                                The Richlink Processor interacts with the
                                                Template Object 930 to identify the rules
                                                that should be used in processing and the
                                                Lexicon Object 920 to identify what
                                                terms should be tagged in the Source
                                                text. Tags in the page identify whether a
                                                page should be processed by the
                                                RichLink Processor or not, denote
                                                sections of a page to be processed, and
                                                indicate the template that should be used
                                                in processing that page/section.
                                                Tags may be inserted to identify page-
                                                level metadata criteria that should be
                                                used to limit the result set when tagging
                                                the page. For example, a tag may be
                                                inserted into the page identifying the
                                                page as belonging to the category "Video
                                                Games'. This tag can then be used to
                                                limit matches to terms or annotations
                                                that have also been identified as

Supplemental Joint Claim Construction and                      113                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 114 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                belonging to the category "Video
                                                Games'. Page-level metadata tags may be
                                                inserted ahead of time or when the page
                                                is dynamically constructed.”);

                                                9:1-58 (“When a file is sent to the
                                                RichLink Processor, several operations
                                                can be optionally run on the text. The
                                                text may be parsed, the document
                                                categorized, and page-level meta data
                                                tags added to the page. The document
                                                content may be summarized. Matches
                                                between terms on the page and terms
                                                occurring in the Lexicon Object for
                                                dictionaries specified by the template
                                                used with this page are identified. A tag
                                                is created around matched terms if meta
                                                data or other criteria are met. Typically,
                                                this tag is a hyperlink that leads to
                                                additional annotational content, however
                                                additional tag structures can be used.
                                                Finally, the document may be inserted
                                                into the Term Database as annotational
                                                content for identified category key
                                                words.
                                                A user interface is provided which
                                                allows administrative access to process
                                                and queue controls, view, search and sort
                                                log data, and process statistics.
                                                Lexicon Object 920

Supplemental Joint Claim Construction and                       114                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 115 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                The Lexicon Object provides a local
                                                representation of the content of the Term
                                                Database for use by the RichLink
                                                Processor 910 so a direct connection to
                                                the Term Database is not required and
                                                the Term Database may be on a remote
                                                server from the RichLink Processor. The
                                                Lexicon Object contains data required to
                                                match terms and create tags Such as a
                                                representation of the terms in the
                                                database optimized for fast matching by
                                                the RichLink Processor, the TermID
                                                from the Term Database, the
                                                DictionaryID from the Term Database,
                                                and other Term Database content for
                                                which fast access is required, such as
                                                annotation content. The Lexicon Object
                                                may be stored once on a single server
                                                and accessed by all active Richlink
                                                Processor instances running on that
                                                server. Or it may be stored once on a
                                                central server and accessed by active
                                                RichLink Processor instances on
                                                multiple servers. It can contain lexicons
                                                for multiple dictionaries in a single
                                                object instance.
                                                Template Object 930
                                                The Template Object provides a local
                                                representation of the Template that
                                                contains the rules for processing and

Supplemental Joint Claim Construction and                      115                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 116 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction           Zoho’s Proposed Construction
                                                     and Supporting Evidence                 and Supporting Evidence
                                                linking a file so a direct connection to
                                                the Template Database is not required
                                                and the Template Database may be on a
                                                remote server from the RichLink
                                                Processor. The Template Object contains
                                                the rules required by the RichLink
                                                Processor such as dictionaries used for
                                                linking or as filters (stop word lists),
                                                metadata criteria that must be met when
                                                making a match, the format of the tag to
                                                be inserted before and after a matched
                                                term including macros to be expanded by
                                                the RichLink Processor with data
                                                specific to the matched term, run-time
                                                processing options such as limiting the
                                                number of matches found or turning
                                                Stemming on and off, and any code
                                                required to be placed into the page to
                                                enable operation of the RichLink
                                                Content Window or other applications.
                                                The Template Object may be stored once
                                                on a single server and accessed by all
                                                active Richlink Processor instances
                                                running on that server. Or it may be
                                                stored once on a central server and
                                                accessed by active RichLink Processor
                                                instances on multiple servers. It can
                                                contain multiple templates in a single
                                                object instance.”);


Supplemental Joint Claim Construction and                      116                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 117 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                     and Supporting Evidence                      and Supporting Evidence
                                                and Figures 8A to 8D, 9A and 9B; ‘349
                                                Patent, Claims 1, 6, 15, 20, 31)
                                                File History:
                                                A Method of Specifying Links in
                                                Hypermedia, WO 95/04974, pps. 1-4.
                                                (cited in prosecution)
                                                Declaration of V. Madisetti, ¶48-50,
                                                87.
“means for associating the   ’985 patent: 20    PROPOSED CONSTRUCTION:                        Subject to §112 ¶ 6.
at least one term with the                      Function (agreed)                             Function: “associating the at least one
identified content”                                                                           term with the identified content”
                                                Structure: “a computer processor in
                                                conjunction with executable code
                                                instructing the processor to display          Structure: None/indefinite
                                                content identified for a given term, and
                                                equivalents thereof”                          Intrinsic Evidence:
                                                INTRINSIC EVIDENCE:                           2:21-30; 4:13-26; 6:44-49; 7:31-33;
                                                (‘985 Patent, Claims 1, 11, 21, 36 and
                                                6:44-49 (“Term Discovery Utilities 125        8:34-9:17; 9:17-58; Sept. 14, 2009
                                                FIG. 6 illustrates the modules in this core   Response to Office Action at 11-12, 15;
                                                component group 125 that automate the         Dec. 1, 2009 Examiner Interview
                                                process of discovering and collecting         Summary; Dec. 28, 2009 Notice of
                                                terminology. The terms in the list can        Allowance at 2-10.
                                                then be made available for sponsorship
                                                or have content associated with them          Extrinsic Evidence:
                                                through the Content Manager 1120              Materials from prior Sentius litigations.
                                                module.”),
                                                8:35-67 (“RichLink Processor 910.             Declaration of Jon Weissman.
                                                This module takes normal source pages
                                                and automatically enhances them
                                                through links to content from a variety of
                                                Sources, such as authoritative reference
Supplemental Joint Claim Construction and                       117                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 118 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                works and dictionaries, dictionaries of
                                                syndicated content, customer-created
                                                dictionaries, and dictionaries of
                                                sponsored terminology allowing third
                                                parties to attach advertising content to
                                                occurrences of terms on sites or through
                                                tags which identify and provide
                                                information about the terms they
                                                surround. The result is an enhanced page
                                                175 that contains links to the additional
                                                content. Processing may occur in real-
                                                time between page request and page
                                                display in a web server environment or it
                                                may occur offline as a pre-processing
                                                step to publishing documents. The
                                                process can be performed on common
                                                file types such as XML, HTML, RTF
                                                Word documents, and Adobe Acrobat
                                                PDF files.
                                                The Richlink Processor interacts with the
                                                Template Object 930 to identify the rules
                                                that should be used in processing and the
                                                Lexicon Object 920 to identify what
                                                terms should be tagged in the Source
                                                text. Tags in the page identify whether a
                                                page should be processed by the
                                                RichLink Processor or not, denote
                                                sections of a page to be processed, and
                                                indicate the template that should be used
                                                in processing that page/section.
                                                Tags may be inserted to identify page-
                                                level metadata criteria that should be
                                                used to limit the result set when tagging
                                                the page. For example, a tag may be
                                                inserted into the page identifying the

Supplemental Joint Claim Construction and                      118                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 119 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                page as belonging to the category "Video
                                                Games'. This tag can then be used to
                                                limit matches to terms or annotations
                                                that have also been identified as
                                                belonging to the category "Video
                                                Games'. Page-level metadata tags may be
                                                inserted ahead of time or when the page
                                                is dynamically constructed.”);

                                                9:1-58 (“When a file is sent to the
                                                RichLink Processor, several operations
                                                can be optionally run on the text. The
                                                text may be parsed, the document
                                                categorized, and page-level meta data
                                                tags added to the page. The document
                                                content may be summarized. Matches
                                                between terms on the page and terms
                                                occurring in the Lexicon Object for
                                                dictionaries specified by the template
                                                used with this page are identified. A tag
                                                is created around matched terms if meta
                                                data or other criteria are met. Typically,
                                                this tag is a hyperlink that leads to
                                                additional annotational content, however
                                                additional tag structures can be used.
                                                Finally, the document may be inserted
                                                into the Term Database as annotational
                                                content for identified category key
                                                words.
                                                A user interface is provided which
                                                allows administrative access to process

Supplemental Joint Claim Construction and                       119                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 120 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                and queue controls, view, search and sort
                                                log data, and process statistics.
                                                Lexicon Object 920
                                                The Lexicon Object provides a local
                                                representation of the content of the Term
                                                Database for use by the RichLink
                                                Processor 910 so a direct connection to
                                                the Term Database is not required and
                                                the Term Database may be on a remote
                                                server from the RichLink Processor. The
                                                Lexicon Object contains data required to
                                                match terms and create tags Such as a
                                                representation of the terms in the
                                                database optimized for fast matching by
                                                the RichLink Processor, the TermID
                                                from the Term Database, the
                                                DictionaryID from the Term Database,
                                                and other Term Database content for
                                                which fast access is required, such as
                                                annotation content. The Lexicon Object
                                                may be stored once on a single server
                                                and accessed by all active Richlink
                                                Processor instances running on that
                                                server. Or it may be stored once on a
                                                central server and accessed by active
                                                RichLink Processor instances on
                                                multiple servers. It can contain lexicons
                                                for multiple dictionaries in a single
                                                object instance.
                                                Template Object 930

Supplemental Joint Claim Construction and                      120                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 121 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction           Zoho’s Proposed Construction
                                                     and Supporting Evidence                 and Supporting Evidence
                                                The Template Object provides a local
                                                representation of the Template that
                                                contains the rules for processing and
                                                linking a file so a direct connection to
                                                the Template Database is not required
                                                and the Template Database may be on a
                                                remote server from the RichLink
                                                Processor. The Template Object contains
                                                the rules required by the RichLink
                                                Processor such as dictionaries used for
                                                linking or as filters (stop word lists),
                                                metadata criteria that must be met when
                                                making a match, the format of the tag to
                                                be inserted before and after a matched
                                                term including macros to be expanded by
                                                the RichLink Processor with data
                                                specific to the matched term, run-time
                                                processing options such as limiting the
                                                number of matches found or turning
                                                Stemming on and off, and any code
                                                required to be placed into the page to
                                                enable operation of the RichLink
                                                Content Window or other applications.
                                                The Template Object may be stored once
                                                on a single server and accessed by all
                                                active Richlink Processor instances
                                                running on that server. Or it may be
                                                stored once on a central server and
                                                accessed by active RichLink Processor
                                                instances on multiple servers. It can

Supplemental Joint Claim Construction and                      121                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                        Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 122 of 124



                                                  U.S. PATENT NO. 7,672,985
    Disputed Term                Claim(s)          Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 contain multiple templates in a single
                                                 object instance.”);
                                                 and Figures 8A to 8D, 9A and 9B. ‘349
                                                 Patent, Claims 1, 6, 15, 20 and 31.
“A computer program of        ’985 patent: 10    PROPOSED CONSTRUCTION:                    Indefinite.
instructions configured to                       Plain and ordinary meaning.
be readable by at least one
programmed computer
processor to execute a                           Declaration of V. Madisetti, ¶137.
computer process for
performing the method as
recited in claim 1”
“the source document”         ’985 patent: 24,   PROPOSED CONSTRUCTION:                    Indefinite.
                              25, 30             original document from which data, text
                                                 or terms are taken
                                                 DICTIONARY/TREATISE
                                                 DEFINITIONS:
                                                 Microsoft, Computer Dictionary, p. 491,
                                                 (“the original document from which data
                                                 is taken.”)
                                                 INTRINSIC EVIDENCE:
                                                 ‘985 Patent, Abstract (“A method and
                                                 apparatus are disclosed which
                                                 automatically build a database by
                                                 automatically identifying a term of
                                                 interest and building a term database
                                                 with supplemental content from a
                                                 assigned source for that term”);


Supplemental Joint Claim Construction and                       122                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 123 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                     and Supporting Evidence                   and Supporting Evidence
                                                7:35-44 (“Terms from the database are
                                                tagged in source documents 760 using
                                                the RichLink Processor or other
                                                automated methods such as those
                                                disclosed in U.S. Pat. No. 5,822,720,
                                                System and method for linking streams
                                                of multimedia data for reference material
                                                for display, Oct. 13, 1998, Bookman et
                                                al. The tag can serve functions such as
                                                linking to a RichLink Content Window
                                                containing additional information or
                                                marking the term for an application
                                                performing further processing of the
                                                page. The final result 770 is a tagged and
                                                annotated enhanced document 175.”);

                                                8:35-50 (“RichLink Processor 910 This
                                                module takes normal source pages and
                                                automatically enhances them through
                                                links to content from a variety of
                                                sources, such as authoritative reference
                                                works and dictionaries, dictionaries of
                                                syndicated content, customer-created
                                                dictionaries, and dictionaries of
                                                sponsored terminology allowing third
                                                parties to attach advertising content to
                                                occurrences of terms on sites or through
                                                tags which identify and provide
                                                information about the terms they
                                                surround. The result is an enhanced page

Supplemental Joint Claim Construction and                       123                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
                      Case 4:19-cv-00001-YGR Document 65-3 Filed 03/18/20 Page 124 of 124



                                                 U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)           Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                     and Supporting Evidence                  and Supporting Evidence
                                                175 that contains links to the additional
                                                content. Processing may occur in real-
                                                time between page request and page
                                                display in a web server environment or it
                                                may occur offline as a pre-processing
                                                step to publishing documents. The
                                                process can be performed on common
                                                file types such as XML, HTML, RTF
                                                Word documents, and Adobe Acrobat
                                                PDF files.”);
                                                Declaration of V. Madisetti




Supplemental Joint Claim Construction and                      124                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Appendix C (Unchanged)
